 


117 HR 4345 RH: Financial Services and General Government Appropriations Act, 2022.
U.S. House of Representatives
2021-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 54 
117th CONGRESS1st Session 
H. R. 4345 
[Report No. 117–79] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 1, 2021 
Mr. Quigley, from the Committee on Appropriations, reported the following bill; which was committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
 
 
 
A BILL 
Making appropriations for Financial Services and General Government for the fiscal year ending September 30, 2022, and for other purposes. 
 
 
 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2022, and for other purposes, namely:  IDEPARTMENT OF THE TREASURYDepartmental Officessalaries and expensesFor necessary expenses of the Departmental Offices including operation and maintenance of the Treasury Building and Freedman’s Bank Building; hire of passenger motor vehicles; maintenance, repairs, and improvements of, and purchase of commercial insurance policies for, real properties leased or owned overseas, when necessary for the performance of official business; executive direction program activities; international affairs and economic policy activities; domestic finance and tax policy activities, including technical assistance to State, local, and territorial entities; and Treasury-wide management policies and programs activities, $270,669,000: Provided, That of the amount appropriated under this heading— 
(1)not to exceed $350,000 is for official reception and representation expenses; (2)not to exceed $258,000 is for unforeseen emergencies of a confidential nature to be allocated and expended under the direction of the Secretary of the Treasury and to be accounted for solely on the Secretary's certificate; and 
(3)not to exceed $34,000,000 shall remain available until September 30, 2023, for— (A)the Treasury-wide Financial Statement Audit and Internal Control Program; 
(B)information technology modernization requirements; (C)the audit, oversight, and administration of the Gulf Coast Restoration Trust Fund; 
(D)the development and implementation of programs within the Office of Cybersecurity and Critical Infrastructure Protection, including entering into cooperative agreements; (E)operations and maintenance of facilities; and 
(F)international operations.Committee on foreign investment in the united states fund(Including transfer of funds)For necessary expenses of the Committee on Foreign Investment in the United States, $20,000,000, to remain available until expended: Provided, That the chairperson of the Committee may transfer such amounts to any department or agency represented on the Committee (including the Department of the Treasury) subject to advance notification to the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That amounts so transferred shall remain available until expended for expenses of implementing section 721 of the Defense Production Act of 1950, as amended (50 U.S.C. 4565), and shall be available in addition to any other funds available to any department or agency: Provided further, That fees authorized by section 721(p) of such Act shall be credited to this appropriation as offsetting collections: Provided further, That the total amount appropriated under this heading from the general fund shall be reduced as such offsetting collections are received during fiscal year 2022, so as to result in a total appropriation from the general fund estimated at not more than $0.Office of Terrorism and Financial Intelligencesalaries and expensesFor the necessary expenses of the Office of Terrorism and Financial Intelligence to safeguard the financial system against illicit use and to combat rogue nations, terrorist facilitators, weapons of mass destruction proliferators, human rights abusers, money launderers, drug kingpins, and other national security threats, $185,192,000, of which not less than $3,000,000 shall be available for addressing human rights violations and corruption, including activities authorized by the Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note): Provided, That of the amounts appropriated under this heading, up to $10,000,000 shall remain available until September 30, 2023.Cybersecurity enhancement accountFor salaries and expenses for enhanced cybersecurity for systems operated by the Department of the Treasury, $132,027,000, to remain available until September 30, 2024: Provided, That such funds shall supplement and not supplant any other amounts made available to the Treasury offices and bureaus for cybersecurity: Provided further, That of the total amount made available under this heading $4,000,000 shall be available for administrative expenses for the Treasury Chief Information Officer to provide oversight of the investments made under this heading: Provided further, That such funds shall supplement and not supplant any other amounts made available to the Treasury Chief Information Officer.Department-Wide systems and capital investments programs(including transfer of funds)For development and acquisition of automatic data processing equipment, software, and services and for repairs and renovations to buildings owned by the Department of the Treasury, $6,118,000, to remain available until September 30, 2024: Provided, That these funds shall be transferred to accounts and in amounts as necessary to satisfy the requirements of the Department's offices, bureaus, and other organizations:  Provided further, That this transfer authority shall be in addition to any other transfer authority provided in this Act:  Provided further, That none of the funds appropriated under this heading shall be used to support or supplement Internal Revenue Service, Operations Support or Internal Revenue Service, Business Systems Modernization.Office of inspector generalSalaries and expensesFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $42,362,000, including hire of passenger motor vehicles; of which not to exceed $100,000 shall be available for unforeseen emergencies of a confidential nature, to be allocated and expended under the direction of the Inspector General of the Treasury; of which up to $2,800,000 to remain available until September 30, 2023, shall be for audits and investigations conducted pursuant to section 1608 of the Resources and Ecosystems Sustainability, Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of 2012 (33 U.S.C. 1321 note); and of which not to exceed $1,000 shall be available for official reception and representation expenses.Treasury inspector general for tax administrationSalaries and expensesFor necessary expenses of the Treasury Inspector General for Tax Administration in carrying out the Inspector General Act of 1978, as amended, including purchase and hire of passenger motor vehicles (31 U.S.C. 1343(b)); and services authorized by 5 U.S.C. 3109, at such rates as may be determined by the Inspector General for Tax Administration; $175,762,000, of which $5,000,000 shall remain available until September 30, 2023; of which not to exceed $6,000,000 shall be available for official travel expenses; of which not to exceed $500,000 shall be available for unforeseen emergencies of a confidential nature, to be allocated and expended under the direction of the Inspector General for Tax Administration; and of which not to exceed $1,500 shall be available for official reception and representation expenses.special inspector general for the troubled asset relief programsalaries and expensesFor necessary expenses of the Office of the Special Inspector General in carrying out the provisions of the Emergency Economic Stabilization Act of 2008 (Public Law 110–343), $17,000,000.Financial Crimes Enforcement Networksalaries and expensesFor necessary expenses of the Financial Crimes Enforcement Network, including hire of passenger motor vehicles; travel and training expenses of non-Federal and foreign government personnel to attend meetings and training concerned with domestic and foreign financial intelligence activities, law enforcement, and financial regulation; services authorized by 5 U.S.C. 3109; not to exceed $30,000 for official reception and representation expenses; and for assistance to Federal law enforcement agencies, with or without reimbursement, $190,539,000, of which not to exceed $55,000,000 shall remain available until September 30, 2024.Bureau of the Fiscal ServiceSalaries and ExpensesFor necessary expenses of operations of the Bureau of the Fiscal Service, $360,266,000; of which not to exceed $8,000,000, to remain available until September 30, 2024, is for information systems modernization initiatives; and of which $5,000 shall be available for official reception and representation expenses.In addition, $165,000, to be derived from the Oil Spill Liability Trust Fund to reimburse administrative and personnel expenses for financial management of the Fund, as authorized by section 1012 of Public Law 101–380.Alcohol and Tobacco Tax and Trade Bureausalaries and expensesFor necessary expenses of carrying out section 1111 of the Homeland Security Act of 2002, including hire of passenger motor vehicles, $131,330,000; of which not to exceed $6,000 shall be available for official reception and representation expenses; and of which not to exceed $50,000 shall be available for cooperative research and development programs for laboratory services; and provision of laboratory assistance to State and local agencies with or without reimbursement: Provided, That of the amount appropriated under this heading, $5,000,000 shall be for the costs of accelerating the processing of formula and label applications:  Provided further , That of the amount appropriated under this heading, $5,000,000, to remain available until September 30, 2023, shall be for the costs associated with enforcement of and education regarding the trade practice provisions of the Federal Alcohol Administration Act (27 U.S.C. 201 et seq.).United States Mintunited states mint public enterprise fundPursuant to section 5136 of title 31, United States Code, the United States Mint is provided funding through the United States Mint Public Enterprise Fund for costs associated with the production of circulating coins, numismatic coins, and protective services, including both operating expenses and capital investments: Provided, That the aggregate amount of new liabilities and obligations incurred during fiscal year 2022 under such section 5136 for circulating coinage and protective service capital investments of the United States Mint shall not exceed $50,000,000.Community Development Financial Institutions Fund Program AccountTo carry out the Riegle Community Development and Regulatory Improvement Act of 1994 (subtitle A of title I of Public Law 103–325), including services authorized by section 3109 of title 5, United States Code, but at rates for individuals not to exceed the per diem rate equivalent to the rate for EX–III, $330,000,000. Of the amount appropriated under this heading— (1)not less than $211,883,000, notwithstanding section 108(e) of Public Law 103–325 (12 U.S.C. 4707(e)) with regard to Small and/or Emerging Community Development Financial Institutions Assistance awards, is available until September 30, 2023, for financial assistance and technical assistance under subparagraphs (A) and (B) of section 108(a)(1), respectively, of Public Law 103–325 (12 U.S.C. 4707(a)(1)(A) and (B)), of which up to $1,600,000 may be available for training and outreach under section 109 of Public Law 103–325 (12 U.S.C. 4708), of which up to $3,153,750 may be used for the cost of direct loans, and of which up to $8,000,000, notwithstanding subsection (d) of section 108 of Public Law 103–325 (12 U.S.C. 4707 (d)), may be available to provide financial assistance, technical assistance, training, and outreach to community development financial institutions to expand investments that benefit individuals with disabilities, and of which not less than $2,000,000 shall be for the Economic Mobility Corps pursuant to section 121 of the National and Community Service Act of 1990 (42 U.S.C. 12571): Provided, That the cost of direct and guaranteed loans, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further , That these funds are available to subsidize gross obligations for the principal amount of direct loans not to exceed $25,000,000: Provided further, That of the funds provided under this paragraph, excluding those made to community development financial institutions to expand investments that benefit individuals with disabilities and those made to community development financial institutions that serve populations living in persistent poverty counties, the CDFI Fund shall prioritize Financial Assistance awards to organizations that invest and lend in high-poverty areas: Provided further, That for purposes of this section, the term high-poverty area means any census tract with a poverty rate of at least 20 percent as measured by the 2011–2015 5-year data series available from the American Community Survey of the Bureau of the Census for all States and Puerto Rico or with a poverty rate of at least 20 percent as measured by the 2010 Island areas Decennial Census data for any territory or possession of the United States; 
(2)not less than $21,500,000, notwithstanding section 108(e) of Public Law 103–325 (12 U.S.C. 4707(e)), is available until September 30, 2023, for financial assistance, technical assistance, training, and outreach programs designed to benefit Native American, Native Hawaiian, and Alaska Native communities and provided primarily through qualified community development lender organizations with experience and expertise in community development banking and lending in Indian country, Native American organizations, tribes and tribal organizations, and other suitable providers; (3)not less than $28,000,000 is available until September 30, 2023, for the Bank Enterprise Award program; 
(4)not less than $25,000,000, notwithstanding subsections (d) and (e) of section 108 of Public Law 103–325 (12 U.S.C. 4707(d) and (e)), is available until September 30, 2023, for a Healthy Food Financing Initiative to provide financial assistance, technical assistance, training, and outreach to community development financial institutions for the purpose of offering affordable financing and technical assistance to expand the availability of healthy food options in distressed communities; (5)not less than $10,000,000 is available until September 30, 2023, to provide grants for loan loss reserve funds and to provide technical assistance for small dollar loan programs under section 122 of Public Law 103–325 (12 U.S.C. 4719): Provided, That sections 108(d) and 122(b)(2) of such Public Law shall not apply to the provision of such grants and technical assistance; 
(6)up to $33,617,000 is available until September 30, 2022, for administrative expenses, including administration of CDFI Fund programs and the New Markets Tax Credit Program, of which not less than $1,000,000 is for the development of tools to better assess and inform CDFI investment performance and CDFI Fund program impacts, and up to $300,000 is for administrative expenses to carry out the direct loan program; and (7)during fiscal year 2022, none of the funds available under this heading are available for the cost, as defined in section 502 of the Congressional Budget Act of 1974, of commitments to guarantee bonds and notes under section 114A of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4713a): Provided, That commitments to guarantee bonds and notes under such section 114A shall not exceed $500,000,000: Provided further, That such section 114A shall remain in effect until December 31, 2022: Provided further, That of the funds awarded under this heading, except those provided for the Economic Mobility Corps, not less than 10 percent shall be used for awards that support investments that serve populations living in persistent poverty counties: Provided further, That for the purposes of this paragraph and paragraph (1), the term persistent poverty counties means any county, including county equivalent areas in Puerto Rico, that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1990 and 2000 decennial censuses and the 2011–2015 5-year data series available from the American Community Survey of the Bureau of the Census or any other territory or possession of the United States that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1990, 2000 and 2010 Island Areas Decennial Censuses, or equivalent data, of the Bureau of the Census.Internal Revenue Servicetaxpayer servicesFor necessary expenses of the Internal Revenue Service to provide taxpayer services, including pre-filing assistance and education, filing and account services, taxpayer advocacy services, and other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner, $2,940,876,000, of which not less than $11,000,000 shall be for the Tax Counseling for the Elderly Program, of which not less than $13,000,000 shall be available for low-income taxpayer clinic grants, of which not less than $30,000,000, to remain available until September 30, 2023, shall be available for the Community Volunteer Income Tax Assistance Matching Grants Program for tax return preparation assistance, and of which not less than $213,000,000 shall be available for operating expenses of the Taxpayer Advocate Service: Provided, That of the amounts made available for the Taxpayer Advocate Service, not less than $5,500,000 shall be for identity theft and refund fraud casework. enforcementFor necessary expenses for tax enforcement activities of the Internal Revenue Service to determine and collect owed taxes, to provide legal and litigation support, to conduct criminal investigations, to enforce criminal statutes related to violations of internal revenue laws and other financial crimes, to purchase and hire passenger motor vehicles (31 U.S.C. 1343(b)), and to provide other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner, $5,462,823,000, of which not to exceed $250,000,000 shall remain available until September 30, 2023; and of which not less than $60,257,000 shall be for the Interagency Crime and Drug Enforcement program; and of which not to exceed $21,000,000 shall be for investigative technology for the Criminal Investigation Division: Provided, That the amount made available for investigative technology for the Criminal Investigation Division shall be in addition to amounts made available for the Criminal Investigation Division under the “Operations Support” heading: Provided further, That the total amount made available in this paragraph is provided to meet the terms of section 1(i) of H. Res. 467 of the 117th Congress as engrossed in the House of Representatives on June 14, 2021.In addition, $287,452,000, for an additional amount for tax enforcement activities under this heading, including tax compliance to address the Federal tax gap: Provided, That such amount is additional new budget authority for purposes of section 1(i) of H. Res. 467 of the 117th Congress as engrossed in the House of Representatives on June 14, 2021: Provided further, That such additional amounts may not be transferred for any other activity.operations supportFor necessary expenses of the Internal Revenue Service to support taxpayer services and enforcement programs, including rent payments; facilities services; printing; postage; physical security; headquarters and other IRS-wide administration activities; research and statistics of income; telecommunications; information technology development, enhancement, operations, maintenance, and security; the hire of passenger motor vehicles (31 U.S.C. 1343(b)); the operations of the Internal Revenue Service Oversight Board; and other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner; $4,448,195,000, of which not to exceed $275,000,000 shall remain available until September 30, 2023; of which not to exceed $10,000,000 shall remain available until expended for acquisition of equipment and construction, repair and renovation of facilities; of which not to exceed $1,000,000 shall remain available until September 30, 2024, for research; of which not less than $10,000,000, to remain available until expended, shall be available for establishment of an application through which entities registering and renewing registrations in the System for Award Management may request an authenticated electronic certification stating that the entity does or does not have a seriously delinquent tax debt; of which not to exceed $20,000 shall be for official reception and representation expenses: Provided, That not later than 30 days after the end of each quarter, the Internal Revenue Service shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate and the Comptroller General of the United States detailing major information technology investments in the Internal Revenue Service Integrated Modernization Business Plan portfolio, including detailed, plain language summaries on the status of plans, costs, and results; prior results and actual expenditures of the prior quarter; upcoming deliverables and costs for the fiscal year; risks and mitigation strategies associated with ongoing work; reasons for any cost or schedule variances; and total expenditures by fiscal year: Provided further, That the Internal Revenue Service shall include, in its budget justification for fiscal year 2023, a summary of cost and schedule performance information for its major information technology systems: Provided further, That the total amount made available in this paragraph is provided to meet the terms of section 1(i) of H. Res. 467 of the 117th Congress as engrossed in the House of Representatives on June 14, 2021. In addition, $129,445,000, for an additional amount to meet the terms of a concurrent resolution on the budget for tax enforcement activities under this heading, including tax compliance to address the Federal tax gap: Provided, That such amount is additional new budget authority for purposes of section 1(i) of H. Res. 467 of the 117th Congress as engrossed in the House of Representatives on June 14, 2021: Provided further, That such additional amounts may not be transferred for any other activity.business systems modernizationFor necessary expenses of the Internal Revenue Service's business systems modernization program, $305,032,000, to remain available until September 30, 2024, for the capital asset acquisition of information technology systems, including management and related contractual costs of said acquisitions, including related Internal Revenue Service labor costs, and contractual costs associated with operations authorized by 5 U.S.C. 3109: Provided, That not later than 30 days after the end of each quarter, the Internal Revenue Service shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate and the Comptroller General of the United States major information technology investments in the Internal Revenue Service Integrated Modernization Business Plan portfolio, including detailed, plain language summaries on the status of plans, costs, and results; prior results and actual expenditures of the prior quarter; upcoming deliverables and costs for the fiscal year; risks and mitigation strategies associated with ongoing work; reasons for any cost or schedule variances; and total expenditures by fiscal year. administrative provisions—internal revenue service(including transfer of funds) 
101.Not to exceed 4 percent of the appropriation made available in this Act to the Internal Revenue Service under the Enforcement heading, and not to exceed 5 percent of any other appropriation made available in this Act to the Internal Revenue Service, may be transferred to any other Internal Revenue Service appropriation upon the advance approval of the Committees on Appropriations of the House of Representatives and the Senate. 102.The Internal Revenue Service shall maintain an employee training program, which shall include the following topics: taxpayers' rights, dealing courteously with taxpayers, cross-cultural relations, ethics, and the impartial application of tax law. 
103.The Internal Revenue Service shall institute and enforce policies and procedures that will safeguard the confidentiality of taxpayer information and protect taxpayers against identity theft. 104.Funds made available by this or any other Act to the Internal Revenue Service shall be available for improved facilities and increased staffing to provide sufficient and effective 1–800 help line service for taxpayers. The Commissioner shall continue to make improvements to the Internal Revenue Service 1–800 help line service a priority and allocate resources necessary to enhance the response time to taxpayer communications, particularly with regard to victims of tax-related crimes. 
105.The Internal Revenue Service shall issue a notice of confirmation of any address change relating to an employer making employment tax payments, and such notice shall be sent to both the employer's former and new address and an officer or employee of the Internal Revenue Service shall give special consideration to an offer-in-compromise from a taxpayer who has been the victim of fraud by a third party payroll tax preparer. 106.None of the funds made available under this Act may be used by the Internal Revenue Service to target citizens of the United States for exercising any right guaranteed under the First Amendment to the Constitution of the United States. 
107.None of the funds made available in this Act may be used by the Internal Revenue Service to target groups for regulatory scrutiny based on their ideological beliefs. 108.None of funds made available by this Act to the Internal Revenue Service shall be obligated or expended on conferences that do not adhere to the procedures, verification processes, documentation requirements, and policies issued by the Chief Financial Officer, Human Capital Office, and Agency-Wide Shared Services as a result of the recommendations in the report published on May 31, 2013, by the Treasury Inspector General for Tax Administration entitled Review of the August 2010 Small Business/Self-Employed Division's Conference in Anaheim, California (Reference Number 2013–10–037). 
109.None of the funds made available in this Act to the Internal Revenue Service may be obligated or expended— (1)to make a payment to any employee under a bonus, award, or recognition program; or 
(2)under any hiring or personnel selection process with respect to re-hiring a former employee;unless such program or process takes into account the conduct and Federal tax compliance of such employee or former employee. 110.None of the funds made available by this Act may be used in contravention of section 6103 of the Internal Revenue Code of 1986 (relating to confidentiality and disclosure of returns and return information).Administrative Provisions—Department of the Treasury 
(including transfers of funds) 
111.Appropriations to the Department of the Treasury in this Act shall be available for uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901), including maintenance, repairs, and cleaning; purchase of insurance for official motor vehicles operated in foreign countries; purchase of motor vehicles without regard to the general purchase price limitations for vehicles purchased and used overseas for the current fiscal year; entering into contracts with the Department of State for the furnishing of health and medical services to employees and their dependents serving in foreign countries; and services authorized by 5 U.S.C. 3109. 112.Not to exceed 2 percent of any appropriations in this title made available under the headings Departmental Offices—Salaries and Expenses, Office of Inspector General, Special Inspector General for the Troubled Asset Relief Program, Financial Crimes Enforcement Network, Bureau of the Fiscal Service, and Alcohol and Tobacco Tax and Trade Bureau may be transferred between such appropriations upon the advance approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided, That no transfer under this section may increase or decrease any such appropriation by more than 2 percent. 
113.Of the amounts made available to the Internal Revenue Service in this Act, $4,000,000 shall be transferred to “Treasury Inspector General for Tax Administration” upon the advance approval of the Committees on Appropriations of the House of Representatives and the Senate. 114.None of the funds appropriated in this Act or otherwise available to the Department of the Treasury or the Bureau of Engraving and Printing may be used to redesign the $1 Federal Reserve note. 
115.The Secretary of the Treasury may transfer funds from the Bureau of the Fiscal Service—Salaries and Expenses to the Debt Collection Fund as necessary to cover the costs of debt collection: Provided, That such amounts shall be reimbursed to such salaries and expenses account from debt collections received in the Debt Collection Fund. 
116.None of the funds appropriated or otherwise made available by this or any other Act may be used by the United States Mint to construct or operate any museum without the explicit approval of the Committees on Appropriations of the House of Representatives and the Senate, the House Committee on Financial Services, and the Senate Committee on Banking, Housing, and Urban Affairs. 117.None of the funds appropriated or otherwise made available by this or any other Act or source to the Department of the Treasury, the Bureau of Engraving and Printing, and the United States Mint, individually or collectively, may be used to consolidate any or all functions of the Bureau of Engraving and Printing and the United States Mint without the explicit approval of the House Committee on Financial Services; the Senate Committee on Banking, Housing, and Urban Affairs; and the Committees on Appropriations of the House of Representatives and the Senate. 
118.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for the Department of the Treasury’s intelligence or intelligence related activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2022 until the enactment of the Intelligence Authorization Act for Fiscal Year 2022. 119.Not to exceed $5,000 shall be made available from the Bureau of Engraving and Printing's Industrial Revolving Fund for necessary official reception and representation expenses. 
120.The Secretary of the Treasury shall submit a Capital Investment Plan to the Committees on Appropriations of the House of Representatives and the Senate not later than 30 days following the submission of the annual budget submitted by the President: Provided, That such Capital Investment Plan shall include capital investment spending from all accounts within the Department of the Treasury, including but not limited to the Department-wide Systems and Capital Investment Programs account, Treasury Franchise Fund account, and the Treasury Forfeiture Fund account: Provided further, That such Capital Investment Plan shall include expenditures occurring in previous fiscal years for each capital investment project that has not been fully completed. 
121.Within 45 days after the date of enactment of this Act, the Secretary of the Treasury shall submit an itemized report to the Committees on Appropriations of the House of Representatives and the Senate on the amount of total funds charged to each office by the Franchise Fund including the amount charged for each service provided by the Franchise Fund to each office, a detailed description of the services, a detailed explanation of how each charge for each service is calculated, and a description of the role customers have in governing in the Franchise Fund. 122. (a)Not later than 60 days after the end of each quarter, the Office of Financial Stability and the Office of Financial Research shall submit reports on their activities to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Financial Services of the House of Representatives, and the Senate Committee on Banking, Housing, and Urban Affairs. 
(b)The reports required under subsection (a) shall include— (1)the obligations made during the previous quarter by object class, office, and activity; 
(2)the estimated obligations for the remainder of the fiscal year by object class, office, and activity; (3)the number of full-time equivalents within each office during the previous quarter; 
(4)the estimated number of full-time equivalents within each office for the remainder of the fiscal year; and (5)actions taken to achieve the goals, objectives, and performance measures of each office. 
(c)At the request of any such Committees specified in subsection (a), the Office of Financial Stability and the Office of Financial Research shall make officials available to testify on the contents of the reports required under subsection (a). This title may be cited as the Department of the Treasury Appropriations Act, 2022. 
IIExecutive office of the president and funds appropriated to the presidentThe white housesalaries and expensesFor necessary expenses for the White House as authorized by law, including not to exceed $3,850,000 for services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 105; subsistence expenses as authorized by 3 U.S.C. 105, which shall be expended and accounted for as provided in that section; hire of passenger motor vehicles, and travel (not to exceed $100,000 to be expended and accounted for as provided by 3 U.S.C. 103); and not to exceed $19,000 for official reception and representation expenses, to be available for allocation within the Executive Office of the President; and for necessary expenses of the Office of Policy Development, including services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 107, $76,262,000.Executive Residence at the White Houseoperating expensesFor necessary expenses of the Executive Residence at the White House, $15,077,000, to be expended and accounted for as provided by 3 U.S.C. 105, 109, 110, and 112–114.reimbursable expensesFor the reimbursable expenses of the Executive Residence at the White House, such sums as may be necessary: Provided, That all reimbursable operating expenses of the Executive Residence shall be made in accordance with the provisions of this paragraph: Provided further, That, notwithstanding any other provision of law, such amount for reimbursable operating expenses shall be the exclusive authority of the Executive Residence to incur obligations and to receive offsetting collections, for such expenses: Provided further, That the Executive Residence shall require each person sponsoring a reimbursable political event to pay in advance an amount equal to the estimated cost of the event, and all such advance payments shall be credited to this account and remain available until expended: Provided further, That the Executive Residence shall require the national committee of the political party of the President to maintain on deposit $25,000, to be separately accounted for and available for expenses relating to reimbursable political events sponsored by such committee during such fiscal year: Provided further, That the Executive Residence shall ensure that a written notice of any amount owed for a reimbursable operating expense under this paragraph is submitted to the person owing such amount within 60 days after such expense is incurred, and that such amount is collected within 30 days after the submission of such notice: Provided further, That the Executive Residence shall charge interest and assess penalties and other charges on any such amount that is not reimbursed within such 30 days, in accordance with the interest and penalty provisions applicable to an outstanding debt on a United States Government claim under 31 U.S.C. 3717: Provided further, That each such amount that is reimbursed, and any accompanying interest and charges, shall be deposited in the Treasury as miscellaneous receipts: Provided further, That the Executive Residence shall prepare and submit to the Committees on Appropriations, by not later than 90 days after the end of the fiscal year covered by this Act, a report setting forth the reimbursable operating expenses of the Executive Residence during the preceding fiscal year, including the total amount of such expenses, the amount of such total that consists of reimbursable official and ceremonial events, the amount of such total that consists of reimbursable political events, and the portion of each such amount that has been reimbursed as of the date of the report: Provided further, That the Executive Residence shall maintain a system for the tracking of expenses related to reimbursable events within the Executive Residence that includes a standard for the classification of any such expense as political or nonpolitical: Provided further, That no provision of this paragraph may be construed to exempt the Executive Residence from any other applicable requirement of subchapter I or II of chapter 37 of title 31, United States Code.White House Repair and RestorationFor the repair, alteration, and improvement of the Executive Residence at the White House pursuant to 3 U.S.C. 105(d), $2,500,000, to remain available until expended, for required maintenance, resolution of safety and health issues, and continued preventative maintenance.Council of economic adviserssalaries and expensesFor necessary expenses of the Council of Economic Advisers in carrying out its functions under the Employment Act of 1946 (15 U.S.C. 1021 et seq.), $4,732,000.National Security Council and Homeland Security Councilsalaries and expensesFor necessary expenses of the National Security Council and the Homeland Security Council, including services as authorized by 5 U.S.C. 3109, $12,894,000, of which not to exceed $5,000 shall be available for official reception and representation expenses.Office of AdministrationSalaries and expensesFor necessary expenses of the Office of Administration, including services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 107, and hire of passenger motor vehicles, $110,768,000, of which not to exceed $12,800,000 shall remain available until expended for continued modernization of information resources within the Executive Office of the President: Provided , That of the amounts provided under this heading, up to $4,500,000 shall be available for a program to provide payments (such as stipends, subsistence allowances, cost reimbursements, or awards) to students, recent graduates, and veterans recently discharged from active duty who are performing voluntary services in the Executive Office of the President under section 3111(b) of title 5, United States Code, or comparable authority and shall be in addition to amounts otherwise available to pay or compensate such individuals: Provided further, That such payments shall not be considered compensation for purposes of such section 3111(b) and may be paid in advance.Office of Management and BudgetSalaries and expensesFor necessary expenses of the Office of Management and Budget, including hire of passenger motor vehicles and services as authorized by 5 U.S.C. 3109, to carry out the provisions of chapter 35 of title 44, United States Code, and to prepare and submit the budget of the United States Government, in accordance with section 1105(a) of title 31, United States Code, $122,854,000, of which not to exceed $3,000 shall be available for official representation expenses: Provided, That none of the funds appropriated in this Act for the Office of Management and Budget may be used for the purpose of reviewing any agricultural marketing orders or any activities or regulations under the provisions of the Agricultural Marketing Agreement Act of 1937 (7 U.S.C. 601 et seq.): Provided further, That none of the funds made available for the Office of Management and Budget by this Act may be expended for the altering of the transcript of actual testimony of witnesses, except for testimony of officials of the Office of Management and Budget, before the Committees on Appropriations or their subcommittees: Provided further, That none of the funds made available for the Office of Management and Budget by this Act may be expended for the altering of the annual work plan developed by the Corps of Engineers for submission to the Committees on Appropriations: Provided further, That none of the funds provided in this or prior Acts shall be used, directly or indirectly, by the Office of Management and Budget, for evaluating or determining if water resource project or study reports submitted by the Chief of Engineers acting through the Secretary of the Army are in compliance with all applicable laws, regulations, and requirements relevant to the Civil Works water resource planning process: Provided further, That the Office of Management and Budget shall have not more than 60 days in which to perform budgetary policy reviews of water resource matters on which the Chief of Engineers has reported: Provided further, That the Director of the Office of Management and Budget shall notify the appropriate authorizing and appropriating committees when the 60-day review is initiated: Provided further, That if water resource reports have not been transmitted to the appropriate authorizing and appropriating committees within 15 days after the end of the Office of Management and Budget review period based on the notification from the Director, Congress shall assume Office of Management and Budget concurrence with the report and act accordingly: Provided further, That no later than 14 days after the submission of the budget of the United States Government for fiscal year 2023, the Director of the Office of Management and Budget shall make publicly available on a website a tabular list for each agency that submits budget justification materials (as defined in section 3 of the Federal Funding Accountability and Transparency Act of 2006) that shall include, at minimum, the name of the agency, the date on which the budget justification materials of the agency were submitted to Congress, and a uniform resource locator where the budget justification materials are published on the website of the agency.Intellectual Property Enforcement CoordinatorFor necessary expenses of the Office of the Intellectual Property Enforcement Coordinator, as authorized by title III of the Prioritizing Resources and Organization for Intellectual Property Act of 2008 (Public Law 110–403), including services authorized by 5 U.S.C. 3109, $1,838,000.Office of the National Cyber DirectorSalaries and Expenses For necessary expenses of the Office of the National Cyber Director, as authorized by section 1752 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), $18,750,000, of which not to exceed $5,000 shall be available for official reception and representation expenses.Office of National Drug Control Policysalaries and expensesFor necessary expenses of the Office of National Drug Control Policy; for research activities pursuant to the Office of National Drug Control Policy Reauthorization Act of 1998, as amended; not to exceed $10,000 for official reception and representation expenses; and for participation in joint projects or in the provision of services on matters of mutual interest with nonprofit, research, or public organizations or agencies, with or without reimbursement, $21,300,000: Provided, That the Office is authorized to accept, hold, administer, and utilize gifts, both real and personal, public and private, without fiscal year limitation, for the purpose of aiding or facilitating the work of the Office.Federal drug control programshigh intensity drug trafficking areas program(including transfers of funds)For necessary expenses of the Office of National Drug Control Policy's High Intensity Drug Trafficking Areas Program, $300,000,000, to remain available until September 30, 2023, for drug control activities consistent with the approved strategy for each of the designated High Intensity Drug Trafficking Areas (“HIDTAs”), of which not less than 51 percent shall be transferred to State and local entities for drug control activities and shall be obligated not later than 120 days after enactment of this Act: Provided, That up to 49 percent may be transferred to Federal agencies and departments in amounts determined by the Director of the Office of National Drug Control Policy, of which up to $2,700,000 may be used for auditing services and associated activities and $3,500,000 shall be for a new Grants Management System for use by the Office of National Drug Control Policy: Provided further, That any unexpended funds obligated prior to fiscal year 2020 may be used for any other approved activities of that HIDTA, subject to reprogramming requirements: Provided further, That each HIDTA designated as of September 30, 2021, shall be funded at not less than the fiscal year 2021 base level, unless the Director submits to the Committees on Appropriations of the House of Representatives and the Senate justification for changes to those levels based on clearly articulated priorities and published Office of National Drug Control Policy performance measures of effectiveness: Provided further, That the Director shall notify the Committees on Appropriations of the initial allocation of fiscal year 2022 funding among HIDTAs not later than 45 days after enactment of this Act, and shall notify the Committees of planned uses of discretionary HIDTA funding, as determined in consultation with the HIDTA Directors, not later than 90 days after enactment of this Act: Provided further, That upon a determination that all or part of the funds so transferred from this appropriation are not necessary for the purposes provided herein and upon notification to the Committees on Appropriations of the House of Representatives and the Senate, such amounts may be transferred back to this appropriation.other federal drug control programs(including transfers of funds)For other drug control activities authorized by the Anti-Drug Abuse Act of 1988 and the Office of National Drug Control Policy Reauthorization Act of 1998, as amended, $136,617,000, to remain available until expended, which shall be available as follows: $110,000,000 for the Drug-Free Communities Program, of which $2,500,000 shall be made available as directed by section 4 of Public Law 107–82, as amended by section 8204 of Public Law 115–271; $3,000,000 for drug court training and technical assistance; $14,000,000 for anti-doping activities; up to $3,167,000 for the United States membership dues to the World Anti-Doping Agency; $1,250,000 for the Model Acts Program; and $5,200,000 for activities authorized by section 103 of Public Law 114–198: Provided, That amounts made available under this heading may be transferred to other Federal departments and agencies to carry out such activities: Provided further, That the Director of the Office of National Drug Control Policy shall, not fewer than 30 days prior to obligating funds under this heading for United States membership dues to the World Anti-Doping Agency, submit to the Committees on Appropriations of the House of Representatives and the Senate a spending plan and explanation of the proposed uses of these funds.Unanticipated needsFor expenses necessary to enable the President to meet unanticipated needs, in furtherance of the national interest, security, or defense which may arise at home or abroad during the current fiscal year, as authorized by 3 U.S.C. 108, $1,000,000, to remain available until September 30, 2023.Information Technology Oversight and Reform(including transfer of funds)For necessary expenses for the furtherance of integrated, efficient, secure, and effective uses of information technology in the Federal Government, $10,442,000, to remain available until expended: Provided, That the Director of the Office of Management and Budget may transfer these funds to one or more other agencies to carry out projects to meet these purposes.Special assistance to the presidentsalaries and expensesFor necessary expenses to enable the Vice President to provide assistance to the President in connection with specially assigned functions; services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 106, including subsistence expenses as authorized by 3 U.S.C. 106, which shall be expended and accounted for as provided in that section; and hire of passenger motor vehicles, $5,726,000.Official Residence of the Vice Presidentoperating expenses(including transfer of funds)For the care, operation, refurnishing, improvement, and to the extent not otherwise provided for, heating and lighting, including electric power and fixtures, of the official residence of the Vice President; the hire of passenger motor vehicles; and not to exceed $90,000 pursuant to 3 U.S.C. 106(b)(2), $313,000: Provided, That advances, repayments, or transfers from this appropriation may be made to any department or agency for expenses of carrying out such activities.Administrative provisions—Executive office of the president and funds appropriated to the president(including transfer of funds) 
201.From funds made available in this Act under the headings The White House, Executive Residence at the White House, White House Repair and Restoration, Council of Economic Advisers, National Security Council and Homeland Security Council, Office of Administration, Special Assistance to the President, and Official Residence of the Vice President, the Director of the Office of Management and Budget (or such other officer as the President may designate in writing), may, with advance approval of the Committees on Appropriations of the House of Representatives and the Senate, transfer not to exceed 10 percent of any such appropriation to any other such appropriation, to be merged with and available for the same time and for the same purposes as the appropriation to which transferred: Provided, That the amount of an appropriation shall not be increased by more than 50 percent by such transfers: Provided further, That no amount shall be transferred from Special Assistance to the President or Official Residence of the Vice President without the approval of the Vice President. 
202. 
(a)During fiscal year 2022, any Executive order or Presidential memorandum issued or revoked by the President shall be accompanied by a written statement from the Director of the Office of Management and Budget on the budgetary impact, including costs, benefits, and revenues, of such order or memorandum. (b)Any such statement shall include— 
(1)a narrative summary of the budgetary impact of such order or memorandum on the Federal Government; (2)the impact on mandatory and discretionary obligations and outlays as the result of such order or memorandum, listed by Federal agency, for each year in the 5-fiscal-year period beginning in fiscal year 2022; and 
(3)the impact on revenues of the Federal Government as the result of such order or memorandum over the 5-fiscal-year period beginning in fiscal year 2022. (c)If an Executive order or Presidential memorandum is issued during fiscal year 2022 due to a national emergency, the Director of the Office of Management and Budget may issue the statement required by subsection (a) not later than 15 days after the date that such order or memorandum is issued. 
(d)The requirement for cost estimates for Presidential memoranda shall only apply for Presidential memoranda estimated to have a regulatory cost in excess of $100,000,000. 203.Not later than 30 days after the date of enactment of this Act, the Director of the Office of Management and Budget shall issue a memorandum to all Federal departments, agencies, and corporations directing compliance with the provisions in title VII of this Act. 
204. 
(a)Beginning not later than 10 days after the date of enactment of this Act and until the requirements of subsection (b) are completed, the Office of Management and Budget shall provide to the Committees on Appropriations and the Budget of the House of Representatives and the Senate each document apportioning an appropriation, pursuant to section 1513(b) of title 31, United States Code, approved by the Office of Management and Budget, including any associated footnotes, not later than 2 business days after the date of approval of such apportionment by the Office of Management and Budget. (b)Not later than 120 days after the date of enactment of this Act, the Office of Management and Budget shall complete implementation of an automated system to post each document apportioning an appropriation, pursuant to section 1513(b) of title 31, United States Code, including any associated footnotes, in a format that qualifies each such document as an Open Government Data Asset (as defined in section 3502 of title 44, United States Code), not later than 2 business days after the date of approval of such apportionment, and shall place on such website each document apportioning an appropriation, pursuant to such section 1513(b), including any associated footnotes, already approved the current fiscal year, and shall report the date of completion of such requirements to the Committees on Appropriations and the Budget of the House of Representatives and Senate. 
(c)Each document apportioning an appropriation pursuant to section 1513(b) of title 31, United States Code, that is posted on a publicly accessible website pursuant to such section shall also include a written explanation by the official approving each such apportionment stating the rationale for the apportionment schedule and for any footnotes for apportioned amounts: Provided, That the Office of Management and Budget or the applicable department or agency shall make available classified documentation referenced in any apportionment at the request of the chair or ranking member of any appropriate congressional committee or subcommittee.  
(d) 
(1)Not later than 15 days after the date of enactment of this Act, any delegation of apportionment authority pursuant to section 1513(b) of title 31, United States Code, that is in effect as of such date shall be submitted for publication in the Federal Register: Provided, That any delegation of such apportionment authority after the date of enactment of this section shall, on the date of such delegation, be submitted for publication in the Federal Register: Provided further, That the Office of Management and Budget shall publish such delegations in a format that qualifies such publications as an Open Government Data Asset (as defined in section 3502 of title 44, United States Code) on a public Internet website, which shall be continuously updated with the position of each Federal officer or employee to whom apportionment authority has been delegated. 
(2)Not later than 5 days after any change in the position of the approving official with respect to such delegated apportionment authority for any account is made, the Office shall submit a report to the appropriate congressional committees explaining why such change was made. This title may be cited as the Executive Office of the President Appropriations Act, 2022. IIIThe judiciarySupreme Court of the United Statessalaries and expensesFor expenses necessary for the operation of the Supreme Court, as required by law, excluding care of the building and grounds, including hire of passenger motor vehicles as authorized by 31 U.S.C. 1343 and 1344; not to exceed $10,000 for official reception and representation expenses; and for miscellaneous expenses, to be expended as the Chief Justice may approve, $98,338,000, of which $1,500,000 shall remain available until expended.In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief justice and associate justices of the court.care of the building and groundsFor such expenditures as may be necessary to enable the Architect of the Capitol to carry out the duties imposed upon the Architect by 40 U.S.C. 6111 and 6112, $10,309,000, to remain available until expended.United States Court of Appeals for the Federal Circuitsalaries and expensesFor salaries of officers and employees, and for necessary expenses of the court, as authorized by law, $34,506,000.In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief judge and judges of the court.United States Court of International Tradesalaries and expensesFor salaries of officers and employees of the court, services, and necessary expenses of the court, as authorized by law, $20,766,000.In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief judge and judges of the court.Courts of Appeals, District Courts, and Other Judicial ServicesSalaries and expensesFor the salaries of judges of the United States Court of Federal Claims, magistrate judges, and all other officers and employees of the Federal Judiciary not otherwise specifically provided for, necessary expenses of the courts, and the purchase, rental, repair, and cleaning of uniforms for Probation and Pretrial Services Office staff, as authorized by law, $5,724,360,000 (including the purchase of firearms and ammunition); of which not to exceed $27,817,000 shall remain available until expended for space alteration projects and for furniture and furnishings related to new space alteration and construction projects.In addition, there are appropriated such sums as may be necessary under current law for the salaries of circuit and district judges (including judges of the territorial courts of the United States), bankruptcy judges, and justices and judges retired from office or from regular active service.In addition, for expenses of the United States Court of Federal Claims associated with processing cases under the National Childhood Vaccine Injury Act of 1986 (Public Law 99–660), not to exceed $9,850,000, to be appropriated from the Vaccine Injury Compensation Trust Fund.defender servicesFor the operation of Federal Defender organizations; the compensation and reimbursement of expenses of attorneys appointed to represent persons under 18 U.S.C. 3006A and 3599, and for the compensation and reimbursement of expenses of persons furnishing investigative, expert, and other services for such representations as authorized by law; the compensation (in accordance with the maximums under 18 U.S.C. 3006A) and reimbursement of expenses of attorneys appointed to assist the court in criminal cases where the defendant has waived representation by counsel; the compensation and reimbursement of expenses of attorneys appointed to represent jurors in civil actions for the protection of their employment, as authorized by 28 U.S.C. 1875(d)(1); the compensation and reimbursement of expenses of attorneys appointed under 18 U.S.C. 983(b)(1) in connection with certain judicial civil forfeiture proceedings; the compensation and reimbursement of travel expenses of guardians ad litem appointed under 18 U.S.C. 4100(b); and for necessary training and general administrative expenses, $1,368,175,000 to remain available until expended.fees of jurors and commissionersFor fees and expenses of jurors as authorized by 28 U.S.C. 1871 and 1876; compensation of jury commissioners as authorized by 28 U.S.C. 1863; and compensation of commissioners appointed in condemnation cases pursuant to rule 71.1(h) of the Federal Rules of Civil Procedure (28 U.S.C. Appendix Rule 71.1(h)), $46,957,000, to remain available until expended: Provided, That the compensation of land commissioners shall not exceed the daily equivalent of the highest rate payable under 5 U.S.C. 5332.court security(including transfer of funds)For necessary expenses, not otherwise provided for, incident to the provision of protective guard services for United States courthouses and other facilities housing Federal court operations, and the procurement, installation, and maintenance of security systems and equipment for United States courthouses and other facilities housing Federal court operations, including building ingress-egress control, inspection of mail and packages, directed security patrols, perimeter security, basic security services provided by the Federal Protective Service, and other similar activities as authorized by section 1010 of the Judicial Improvement and Access to Justice Act (Public Law 100–702), $682,265,000, of which not to exceed $20,000,000 shall remain available until expended, to be expended directly or transferred to the United States Marshals Service, which shall be responsible for administering the Judicial Facility Security Program consistent with standards or guidelines agreed to by the Director of the Administrative Office of the United States Courts and the Attorney General.Administrative Office of the United States Courtssalaries and expensesFor necessary expenses of the Administrative Office of the United States Courts as authorized by law, including travel as authorized by 31 U.S.C. 1345, hire of a passenger motor vehicle as authorized by 31 U.S.C. 1343(b), advertising and rent in the District of Columbia and elsewhere, $103,628,000, of which not to exceed $8,500 is authorized for official reception and representation expenses.Federal Judicial CenterSalaries and expensesFor necessary expenses of the Federal Judicial Center, as authorized by Public Law 90–219, $32,151,000; of which $1,800,000 shall remain available through September 30, 2023, to provide education and training to Federal court personnel; and of which not to exceed $1,500 is authorized for official reception and representation expenses.United States Sentencing Commissionsalaries and expensesFor the salaries and expenses necessary to carry out the provisions of chapter 58 of title 28, United States Code, $20,829,000, of which not to exceed $1,000 is authorized for official reception and representation expenses.Administrative Provisions—The Judiciary(including transfer of funds) 301.Appropriations and authorizations made in this title which are available for salaries and expenses shall be available for services as authorized by 5 U.S.C. 3109. 
302.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Judiciary in this Act may be transferred between such appropriations, but no such appropriation, except Courts of Appeals, District Courts, and Other Judicial Services, Defender Services and Courts of Appeals, District Courts, and Other Judicial Services, Fees of Jurors and Commissioners, shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under sections 604 and 608 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in section 608. 
303.Notwithstanding any other provision of law, the salaries and expenses appropriation for Courts of Appeals, District Courts, and Other Judicial Services shall be available for official reception and representation expenses of the Judicial Conference of the United States: Provided, That such available funds shall not exceed $11,000 and shall be administered by the Director of the Administrative Office of the United States Courts in the capacity as Secretary of the Judicial Conference. 
304.Section 3315(a) of title 40, United States Code, shall be applied by substituting Federal for executive each place it appears. 305.In accordance with 28 U.S.C. 561–569, and notwithstanding any other provision of law, the United States Marshals Service shall provide, for such courthouses as its Director may designate in consultation with the Director of the Administrative Office of the United States Courts, for purposes of a pilot program, the security services that 40 U.S.C. 1315 authorizes the Department of Homeland Security to provide, except for the services specified in 40 U.S.C. 1315(b)(2)(E). For building-specific security services at these courthouses, the Director of the Administrative Office of the United States Courts shall reimburse the United States Marshals Service rather than the Department of Homeland Security. 
306. 
(a)Section 203(c) of the Judicial Improvements Act of 1990 (Public Law 101–650; 28 U.S.C. 133 note), is amended in the matter following paragraph 12–— (1)in the second sentence (relating to the District of Kansas), by striking “30 years and 6 months” and inserting “31 years and 6 months”; and 
(2)in the sixth sentence (relating to the District of Hawaii), by striking “27 years and 6 months” and inserting “28 years and 6 months”. (b)Section 406 of the Transportation, Treasury, Housing and Urban Development, the Judiciary, the District of Columbia, and Independent Agencies Appropriations Act, 2006 (Public Law 109–115; 119 Stat. 2470; 28 U.S.C. 133 note) is amended in the second sentence (relating to the eastern District of Missouri) by striking “28 years and 6 months” and inserting “29 years and 6 months”. 
(c)Section 312(c)(2) of the 21st Century Department of Justice Appropriations Authorization Act (Public Law 107–273; 28 U.S.C. 133 note), is amended—— (1)in the first sentence by striking “19 years” and inserting “20 years”; 
(2)in the second sentence (relating to the central District of California), by striking “18 years and 6 months” and inserting “19 years and 6 months”; and (3)in the third sentence (relating to the western district of North Carolina), by striking “17 years” and inserting “18 years”. This title may be cited as the Judiciary Appropriations Act, 2022. IVDistrict of ColumbiaFederal Fundsfederal payment for resident tuition supportFor a Federal payment to the District of Columbia, to be deposited into a dedicated account, for a nationwide program to be administered by the Mayor, for District of Columbia resident tuition support, $40,000,000, to remain available until expended: Provided, That such funds, including any interest accrued thereon, may be used on behalf of eligible District of Columbia residents to pay an amount based upon the difference between in-State and out-of-State tuition at public institutions of higher education, or to pay up to $2,500 each year at eligible private institutions of higher education: Provided further, That the awarding of such funds may be prioritized on the basis of a resident's academic merit, the income and need of eligible students and such other factors as may be authorized: Provided further, That the District of Columbia government shall maintain a dedicated account for the Resident Tuition Support Program that shall consist of the Federal funds appropriated to the Program in this Act and any subsequent appropriations, any unobligated balances from prior fiscal years, and any interest earned in this or any fiscal year: Provided further, That the account shall be under the control of the District of Columbia Chief Financial Officer, who shall use those funds solely for the purposes of carrying out the Resident Tuition Support Program: Provided further, That the Office of the Chief Financial Officer shall provide a quarterly financial report to the Committees on Appropriations of the House of Representatives and the Senate for these funds showing, by object class, the expenditures made and the purpose therefor.federal payment for emergency planning and security costs in the District of ColumbiaFor a Federal payment of necessary expenses, as determined by the Mayor of the District of Columbia in written consultation with the elected county or city officials of surrounding jurisdictions, $25,000,000, to remain available until expended, for the costs of providing public safety at events related to the presence of the National Capital in the District of Columbia, including support requested by the Director of the United States Secret Service in carrying out protective duties under the direction of the Secretary of Homeland Security, and for the costs of providing support to respond to immediate and specific terrorist threats or attacks in the District of Columbia or surrounding jurisdictions.federal payment to the District of Columbia courtsFor salaries and expenses for the District of Columbia Courts, $273,508,000 to be allocated as follows: for the District of Columbia Court of Appeals, $14,366,000, of which not to exceed $2,500 is for official reception and representation expenses; for the Superior Court of the District of Columbia, $133,829,000, of which not to exceed $2,500 is for official reception and representation expenses; for the District of Columbia Court System, $83,443,000, of which not to exceed $2,500 is for official reception and representation expenses; and $41,870,000, to remain available until September 30, 2023, for capital improvements for District of Columbia courthouse facilities: Provided, That funds made available for capital improvements shall be expended consistent with the District of Columbia Courts master plan study and facilities condition assessment: Provided further , That, in addition to the amounts appropriated herein, fees received by the District of Columbia Courts for administering bar examinations and processing District of Columbia bar admissions may be retained and credited to this appropriation, to remain available until expended, for salaries and expenses associated with such activities, notwithstanding section 450 of the District of Columbia Home Rule Act (D.C. Official Code, sec. 1–204.50): Provided further, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of other Federal agencies: Provided further, That 30 days after providing written notice to the Committees on Appropriations of the House of Representatives and the Senate, the District of Columbia Courts may reallocate not more than $9,000,000 of the funds provided under this heading among the items and entities funded under this heading: Provided further , That the Joint Committee on Judicial Administration in the District of Columbia may, by regulation, establish a program substantially similar to the program set forth in subchapter II of chapter 35 of title 5, United States Code, for employees of the District of Columbia Courts.federal payment for defender services in District of Columbia courtsFor payments authorized under section 11–2604 and section 11–2605, D.C. Official Code (relating to representation provided under the District of Columbia Criminal Justice Act), payments for counsel appointed in proceedings in the Family Court of the Superior Court of the District of Columbia under chapter 23 of title 16, D.C. Official Code, or pursuant to contractual agreements to provide guardian ad litem representation, training, technical assistance, and such other services as are necessary to improve the quality of guardian ad litem representation, payments for counsel appointed in adoption proceedings under chapter 3 of title 16, D.C. Official Code, and payments authorized under section 21–2060, D.C. Official Code (relating to services provided under the District of Columbia Guardianship, Protective Proceedings, and Durable Power of Attorney Act of 1986), $46,005,000, to remain available until expended: Provided, That funds provided under this heading shall be administered by the Joint Committee on Judicial Administration in the District of Columbia: Provided further, That, notwithstanding any other provision of law, this appropriation shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for expenses of other Federal agencies.federal payment to the court services and offender supervision agency for the District of Columbia For salaries and expenses, including the transfer and hire of motor vehicles, of the Court Services and Offender Supervision Agency for the District of Columbia, as authorized by the National Capital Revitalization and Self-Government Improvement Act of 1997, $283,425,000, of which not to exceed $2,000 is for official reception and representation expenses related to Community Supervision and Pretrial Services Agency programs, and of which not to exceed $25,000 is for dues and assessments relating to the implementation of the Court Services and Offender Supervision Agency Interstate Supervision Act of 2002:  Provided , That, of the funds appropriated under this heading, $206,006,000 shall be for necessary expenses of Community Supervision and Sex Offender Registration, to include expenses relating to the supervision of adults subject to protection orders or the provision of services for or related to such persons, of which $14,747,000 shall remain available until September 30, 2024, for costs associated with the relocation under replacement leases for headquarters offices, field offices and related facilities:  Provided further , That, of the funds appropriated under this heading, $77,419,000 shall be available to the Pretrial Services Agency, of which $7,304,000 shall remain available until September 30, 2023, for costs associated with relocation under a replacement lease for headquarters offices, field offices, and related facilities: Provided further , That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of other Federal agencies: Provided further , That amounts under this heading may be used for programmatic incentives for defendants to successfully complete their terms of supervision.federal payment to the District of Columbia public defender serviceFor salaries and expenses, including the transfer and hire of motor vehicles, of the District of Columbia Public Defender Service, as authorized by the National Capital Revitalization and Self-Government Improvement Act of 1997, $57,676,000, of which $8,107,000 shall remain available until September 30, 2024, for salaries and expenses associated with providing representation pursuant to title III of the Comprehensive Youth Justice Amendment Act of 2016 (D.C. Law 21–238; D.C. Official Code, sec. 24–403.03), as amended by title VI of the Omnibus Public Safety and Justice Amendment Act of 2020 (D.C. Law 23–274): Provided, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of Federal agencies: Provided further , That the District of Columbia Public Defender Service may establish for employees of the District of Columbia Public Defender Service a program substantially similar to the program set forth in subchapter II of chapter 35 of title 5, United States Code, except that the maximum amount of the payment made under the program to any individual may not exceed the amount referred to in section 3523(b)(3)(B) of title 5, United States Code: Provided further , That the District of Columbia Public Defender Service may be deemed an “agency” for purposes of engaging with and receiving services from Federal Franchise Fund Programs established in accordance with section 403 of the Government Management Reform Act of 1994 (Public Law 103–356), as amended:  Provided further , That the District of Columbia Public Defender Service may enter into contracts for the procurement of severable services and multiyear contracts for the acquisition of property and services to the same extent and under the same conditions as an executive agency under sections 3902 and 3903 of title 41, United States Code. federal payment to the criminal justice coordinating councilFor a Federal payment to the Criminal Justice Coordinating Council, $2,150,000, to remain available until expended, to support initiatives related to the coordination of Federal and local criminal justice resources in the District of Columbia.Federal Payment for Judicial CommissionsFor a Federal payment, to remain available until September 30, 2023, to the Commission on Judicial Disabilities and Tenure, $330,000, and for the Judicial Nomination Commission, $300,000.federal payment for school improvementFor a Federal payment for a school improvement program in the District of Columbia, $52,500,000, to remain available until expended, for payments authorized under the Scholarships for Opportunity and Results Act (division C of Public Law 112–10): Provided, That, to the extent that funds are available for opportunity scholarships and following the priorities included in section 3006 of such Act, the Secretary of Education shall make scholarships available to students eligible under section 3013(3) of such Act (Public Law 112–10; 125 Stat. 211) including students who were not offered a scholarship during any previous school year: Provided further, That within funds provided for opportunity scholarships up to $1,200,000 shall be for the activities specified in sections 3007(b) through 3007(d) of the Act and up to $500,000 shall be for the activities specified in section 3009 of the Act: Provided further , That none of the funds made available under this heading may be used for an opportunity scholarship for a student to attend a school which does not certify to the Secretary of Education that the student will be provided with the same protections under the Federal laws which are enforced by the Office for Civil Rights of the Department of Education which are provided to a student of a public elementary or secondary school in the District of Columbia and which does not certify to the Secretary of Education that the student and the student’s parents will be provided with the same services, rights, and protections under the Individuals With Disabilities Education Act (20 U.S.C. 1400 et seq.) which are provided to a student and a student’s parents of a public elementary or secondary school in the District of Columbia, as enumerated in Table 2 of Government Accountability Office Report 18–94 (entitled Federal Actions Needed to Ensure Parents Are Notified About Changes in Rights for Students with Disabilities), issued November 2017.Federal Payment for the District of Columbia National GuardFor a Federal payment to the District of Columbia National Guard, $600,000, to remain available until expended for the Major General David F. Wherley, Jr. District of Columbia National Guard Retention and College Access Program.federal payment for testing and treatment of hiv/aidsFor a Federal payment to the District of Columbia for the testing of individuals for, and the treatment of individuals with, human immunodeficiency virus and acquired immunodeficiency syndrome in the District of Columbia, $5,000,000.Federal payment to the District of Columbia water and sewer authorityFor a Federal payment to the District of Columbia Water and Sewer Authority, $8,000,000, to remain available until expended, to continue implementation of the Combined Sewer Overflow Long-Term Plan: Provided, That the District of Columbia Water and Sewer Authority provides a 100 percent match for this payment.This title may be cited as the District of Columbia Appropriations Act, 2022.  VIndependent agenciesAdministrative Conference of the United Statessalaries and expensesFor necessary expenses of the Administrative Conference of the United States, authorized by 5 U.S.C. 591 et seq., $3,400,000, to remain available until September 30, 2023, of which not to exceed $1,000 is for official reception and representation expenses.Consumer Product Safety Commissionsalaries and expensesFor necessary expenses of the Consumer Product Safety Commission, including hire of passenger motor vehicles, services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the maximum rate payable under 5 U.S.C. 5376, purchase of nominal awards to recognize non-Federal officials' contributions to Commission activities, and not to exceed $4,000 for official reception and representation expenses, $172,000,000, of which $2,000,000 shall remain available until expended to carry out the program, including administrative costs, required by section 1405 of the Virginia Graeme Baker Pool and Spa Safety Act (Public Law 110–140; 15 U.S.C. 8004).Administrative provision—consumer product safety commission 501.During fiscal year 2022, none of the amounts made available by this Act may be used to finalize or implement the Safety Standard for Recreational Off-Highway Vehicles published by the Consumer Product Safety Commission in the Federal Register on November 19, 2014 (79 Fed. Reg. 68964) until after— 
(1)the National Academy of Sciences, in consultation with the National Highway Traffic Safety Administration and the Department of Defense, completes a study to determine— (A)the technical validity of the lateral stability and vehicle handling requirements proposed by such standard for purposes of reducing the risk of Recreational Off-Highway Vehicle (referred to in this section as ROV) rollovers in the off-road environment, including the repeatability and reproducibility of testing for compliance with such requirements; 
(B)the number of ROV rollovers that would be prevented if the proposed requirements were adopted; (C)whether there is a technical basis for the proposal to provide information on a point-of-sale hangtag about a ROV’s rollover resistance on a progressive scale; and 
(D)the effect on the utility of ROVs used by the United States military if the proposed requirements were adopted; and (2)a report containing the results of the study completed under paragraph (1) is delivered to— 
(A)the Committee on Commerce, Science, and Transportation of the Senate; (B)the Committee on Energy and Commerce of the House of Representatives; 
(C)the Committee on Appropriations of the Senate; and (D)the Committee on Appropriations of the House of Representatives.Election assistance commissionsalaries and expenses(including transfer of funds)For necessary expenses to carry out the Help America Vote Act of 2002 (Public Law 107–252), $22,834,000, of which $1,500,000 shall be transferred to the National Institute of Standards and Technology for election reform activities authorized under the Help America Vote Act of 2002.Election Security GrantsNotwithstanding section 104(c)(2)(B) of the Help America Vote Act of 2002 (52 U.S.C. 20904(c)(2)(B)), $500,000,000 is provided to the Election Assistance Commission for necessary expenses to make payments to States for activities to improve the administration of elections for Federal office, including to enhance election technology and make election security improvements, as authorized by sections 101, 103, and 104 of such Act: Provided , That for purposes of applying such sections, the Commonwealth of the Northern Mariana Islands shall be deemed to be a State and, for purposes of sections 101(d)(2) and 103(a), shall be treated in the same manner as the Commonwealth of Puerto Rico, Guam, American Samoa, and the United States Virgin Islands: Provided further, That each reference to the “Administrator of General Services” or the “Administrator” in sections 101 and 103 shall be deemed to refer to the “Election Assistance Commission”: Provided further, That each reference to “$5,000,000” in section 103 shall be deemed to refer to “$3,000,000” and each reference to “$1,000,000” in section 103 shall be deemed to refer to “$600,000”: Provided further, That not later than 45 days after the date of enactment of this Act, the Election Assistance Commission shall make the payments to States under this heading: Provided further, That a State shall use such payment to replace voting systems which use direct-recording electronic voting machines with a voting system which uses an individual, durable, voter-verified paper ballot which is marked by the voter by hand or through the use of a non-tabulating ballot-marking device or system, so long as the voter shall have the option to mark his or her ballot by hand, and provides the voter with an opportunity to inspect and confirm the marked ballot before casting (in this heading referred to as a “qualified voting system”): Provided further, That for purposes of determining whether a voting system is a qualified voting system, a voter-verified paper audit trail receipt generated by a direct-recording electronic voting machine is not a paper ballot: Provided further, That none of the funds made available under this heading may be used to purchase or obtain any voting system which is not a qualified voting system: Provided further, That a State may use such payment to carry out other authorized activities to improve the administration of elections for Federal office only if the State certifies to the Election Assistance Commission that the State has replaced all voting systems which use direct-recording electronic voting machines with qualified voting systems: Provided further, That not less than 50 percent of the amount of the payment made to a State under this heading shall be allocated in cash or in kind to the units of local government which are responsible for the administration of elections for Federal office in the State: Provided further, That States shall submit semi-annual financial reports and annual progress reports.Federal communications commissionSalaries and expensesFor necessary expenses of the Federal Communications Commission, as authorized by law, including uniforms and allowances therefor, as authorized by 5 U.S.C. 5901–5902; not to exceed $4,000 for official reception and representation expenses; purchase and hire of motor vehicles; special counsel fees; and services as authorized by 5 U.S.C. 3109, $387,950,000, to remain available until expended:  Provided , That $387,950,000 of offsetting collections shall be assessed and collected pursuant to section 9 of title I of the Communications Act of 1934, shall be retained and used for necessary expenses, and shall remain available until expended: Provided further, That the sum herein appropriated shall be reduced as such offsetting collections are received during fiscal year 2022 so as to result in a final fiscal year 2022 appropriation estimated at $0: Provided further, That, notwithstanding 47 U.S.C. 309(j)(8)(B), proceeds from the use of a competitive bidding system that may be retained and made available for obligation shall not exceed $128,621,000 for fiscal year 2022: Provided further, That, of the amount appropriated under this heading, not less than $11,854,000 shall be for the salaries and expenses of the Office of Inspector General.Administrative provisions—federal communications commission 
510.Section 302 of the Universal Service Antideficiency Temporary Suspension Act is amended by striking “December 31, 2021” each place it appears and inserting “December 31, 2022”. 511.None of the funds appropriated by this Act may be used by the Federal Communications Commission to modify, amend, or change its rules or regulations for universal service support payments to implement the February 27, 2004, recommendations of the Federal-State Joint Board on Universal Service regarding single connection or primary line restrictions on universal service support payments. 
512.None of the funds appropriated by this Act may be used by the Federal Communications Commission to modify, amend, or change the rules or regulations of the Commission for universal service high-cost support for competitive eligible telecommunications carriers in a way that is inconsistent with paragraph (e)(5) or (e)(6) of section 54.307 of title 47, Code of Federal Regulations, as in effect on July 15, 2015: Provided, That this section shall not prohibit the Commission from considering, developing, or adopting other support mechanisms as an alternative to Mobility Fund Phase II. 
Federal Deposit Insurance Corporationoffice of the inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $46,500,000, to be derived from the Deposit Insurance Fund or, only when appropriate, the FSLIC Resolution Fund.Federal Election Commissionsalaries and expensesFor necessary expenses to carry out the provisions of the Federal Election Campaign Act of 1971, $76,500,000, of which not to exceed $5,000 shall be available for reception and representation expenses: Provided, That not less than $1,962,000 shall be for the salaries and expenses of the Office of the Inspector General. Federal Labor Relations Authoritysalaries and expensesFor necessary expenses to carry out functions of the Federal Labor Relations Authority, pursuant to Reorganization Plan Numbered 2 of 1978, and the Civil Service Reform Act of 1978, including services authorized by 5 U.S.C. 3109, and including hire of experts and consultants, hire of passenger motor vehicles, and including official reception and representation expenses (not to exceed $1,500) and rental of conference rooms in the District of Columbia and elsewhere, $29,247,000: Provided, That public members of the Federal Service Impasses Panel may be paid travel expenses and per diem in lieu of subsistence as authorized by law (5 U.S.C. 5703) for persons employed intermittently in the Government service, and compensation as authorized by 5 U.S.C. 3109: Provided further, That, notwithstanding 31 U.S.C. 3302, funds received from fees charged to non-Federal participants at labor-management relations conferences shall be credited to and merged with this account, to be available without further appropriation for the costs of carrying out these conferences.Federal Permitting Improvement Steering Councilenvironmental review improvement fundFor necessary expenses of the Environmental Review Improvement Fund established pursuant to 42 U.S.C. 4370m–8(d), $10,000,000, to remain available until expended.Federal Trade Commissionsalaries and expensesFor necessary expenses of the Federal Trade Commission, including uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; services as authorized by 5 U.S.C. 3109; hire of passenger motor vehicles; and not to exceed $2,000 for official reception and representation expenses, $389,800,000, to remain available until expended: Provided, That not to exceed $300,000 shall be available for use to contract with a person or persons for collection services in accordance with the terms of 31 U.S.C. 3718: Provided further, That, notwithstanding any other provision of law, not to exceed $138,000,000 of offsetting collections derived from fees collected for premerger notification filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C. 18a), regardless of the year of collection, shall be retained and used for necessary expenses in this appropriation: Provided further, That, notwithstanding any other provision of law, not to exceed $20,000,000 in offsetting collections derived from fees sufficient to implement and enforce the Telemarketing Sales Rule, promulgated under the Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6101 et seq.), shall be credited to this account, and be retained and used for necessary expenses in this appropriation: Provided further, That the sum herein appropriated from the general fund shall be reduced as such offsetting collections are received during fiscal year 2022, so as to result in a final fiscal year 2022 appropriation from the general fund estimated at not more than $231,800,000: Provided further, That none of the funds made available to the Federal Trade Commission may be used to implement subsection (e)(2)(B) of section 43 of the Federal Deposit Insurance Act (12 U.S.C. 1831t).General Services Administrationreal property activitiesfederal buildings fundlimitations on availability of revenue(including transfers of funds)Amounts in the Fund, including revenues and collections deposited into the Fund, shall be available for necessary expenses of real property management and related activities not otherwise provided for, including operation, maintenance, and protection of Federally owned and leased buildings; rental of buildings in the District of Columbia; restoration of leased premises; moving governmental agencies (including space adjustments and telecommunications relocation expenses) in connection with the assignment, allocation, and transfer of space; contractual services incident to cleaning or servicing buildings, and moving; repair and alteration of Federally owned buildings, including grounds, approaches, and appurtenances; care and safeguarding of sites; maintenance, preservation, demolition, and equipment; acquisition of buildings and sites by purchase, condemnation, or as otherwise authorized by law; acquisition of options to purchase buildings and sites; conversion and extension of Federally owned buildings; preliminary planning and design of projects by contract or otherwise; construction of new buildings (including equipment for such buildings); and payment of principal, interest, and any other obligations for public buildings acquired by installment purchase and purchase contract; in the aggregate amount of $10,405,316,000, of which— (1)$616,702,000 shall remain available until expended for construction and acquisition (including funds for sites and expenses, and associated design and construction services) as follows: 
(A)$103,376,000 shall be for Calexico West Land Port of Entry Phase IIB, Calexico, California; (B)$253,797,000 shall be for the Department of Homeland Security Consolidation at St. Elizabeths, Washington, DC; 
(C)$9,000,000 shall be for the Southeast Federal Center Remediation, Washington, DC; (D)$28,553,000 shall be for the Former Hardesty Federal Complex Remediation, Washington, DC; and  
(E)$221,976,000 shall be for new construction projects of the Federal Judiciary as prioritized in the ‘‘Federal Judiciary Courthouse Project Priorities’’ plan approved by the Judicial Conference of the United States in September 2020: Provided, That each of the foregoing limits of costs on new construction and acquisition projects may be exceeded to the extent that savings are effected in other such projects, but not to exceed 10 percent of the amounts included in a transmitted prospectus, if required, unless advance approval is obtained from the Committees on Appropriations of the House of Representatives and the Senate of a greater amount; (2)$1,037,585,000 shall remain available until expended for repairs and alterations, including associated design and construction services, of which— 
(A)$432,625,000 is for Major Repairs and Alterations; (B)$384,960,000 is for Basic Repairs and Alterations; and 
(C)$220,000,000 is for the Special Emphasis Programs: Provided, That funds made available in this or any previous Act in the Federal Buildings Fund for Repairs and Alterations shall, for prospectus projects, be limited to the amount identified for each project, except each project in this or any previous Act may be increased by an amount not to exceed 10 percent unless advance approval is obtained from the Committees on Appropriations of the House of Representatives and the Senate of a greater amount: Provided further, That additional projects for which prospectuses have been fully approved may be funded under this category only if advance approval is obtained from the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That the amounts provided in this or any prior Act for Repairs and Alterations may be used to fund costs associated with implementing security improvements to buildings necessary to meet the minimum standards for security in accordance with current law and in compliance with the reprogramming guidelines of the appropriate committees of the House and Senate: Provided further, That the difference between the funds appropriated and expended on any projects in this or any prior Act, under the heading Repairs and Alterations, may be transferred to Basic Repairs and Alterations or used to fund authorized increases in prospectus projects:  Provided further, That the amount provided in this or any prior Act for Basic Repairs and Alterations may be used to pay claims against the Government arising from any projects under the heading Repairs and Alterations or used to fund authorized increases in prospectus projects;  (3)$5,906,024,000 for rental of space to remain available until expended; and 
(4)$2,845,005,000 for building operations to remain available until expended: Provided, That the total amount of funds made available from this Fund to the General Services Administration shall not be available for expenses of any construction, repair, alteration and acquisition project for which a prospectus, if required by 40 U.S.C. 3307(a), has not been approved, except that necessary funds may be expended for each project for required expenses for the development of a proposed prospectus: Provided further, That funds available in the Federal Buildings Fund may be expended for emergency repairs when advance approval is obtained from the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That amounts necessary to provide reimbursable special services to other agencies under 40 U.S.C. 592(b)(2) and amounts to provide such reimbursable fencing, lighting, guard booths, and other facilities on private or other property not in Government ownership or control as may be appropriate to enable the United States Secret Service to perform its protective functions pursuant to 18 U.S.C. 3056, shall be available from such revenues and collections: Provided further, That revenues and collections and any other sums accruing to this Fund during fiscal year 2022, excluding reimbursements under 40 U.S.C. 592(b)(2), in excess of the aggregate new obligational authority authorized for Real Property Activities of the Federal Buildings Fund in this Act shall remain in the Fund and shall not be available for expenditure except as authorized in appropriations Acts.general activitiesgovernment-wide policyFor expenses authorized by law, not otherwise provided for, for Government-wide policy and evaluation activities associated with the management of real and personal property assets and certain administrative services; Government-wide policy support responsibilities relating to acquisition, travel, motor vehicles, information technology management, and related technology activities; and services as authorized by 5 U.S.C. 3109; $71,820,000.operating expensesFor expenses authorized by law, not otherwise provided for, for Government-wide activities associated with utilization and donation of surplus personal property; disposal of real property; agency-wide policy direction, and management; and services as authorized by 5 U.S.C. 3109; $52,440,000, of which not to exceed $7,500 is for official reception and representation expenses.civilian board of contract appealsFor expenses authorized by law, not otherwise provided for, for the activities associated with the Civilian Board of Contract Appeals, $10,080,000, of which $2,000,000 shall remain available until September 30, 2023.office of inspector generalFor necessary expenses of the Office of Inspector General and service authorized by 5 U.S.C. 3109, $69,000,000: Provided, That not to exceed $50,000 shall be available for payment for information and detection of fraud against the Government, including payment for recovery of stolen Government property: Provided further, That not to exceed $2,500 shall be available for awards to employees of other Federal agencies and private citizens in recognition of efforts and initiatives resulting in enhanced Office of Inspector General effectiveness.allowances and office staff for former presidentsFor carrying out the provisions of the Act of August 25, 1958 (3 U.S.C. 102 note), and Public Law 95–138, $5,000,000.Federal citizen services fund (including transfer of funds)For necessary expenses of the Office of Products and Programs, including services authorized by 40 U.S.C. 323 and 44 U.S.C. 3604; and for necessary expenses authorized by law, not otherwise provided for, in support of interagency projects that enable the Federal Government to enhance its ability to conduct activities electronically, through the development and implementation of innovative uses of information technology; $59,200,000, to be deposited into the Federal Citizen Services Fund: Provided, That the previous amount may be transferred to Federal agencies to carry out the purpose of the Federal Citizen Services Fund: Provided further, That the appropriations, revenues, reimbursements, and collections deposited into the Fund shall be available until expended for necessary expenses of Federal Citizen Services and other activities that enable the Federal Government to enhance its ability to conduct activities electronically in the aggregate amount not to exceed $100,000,000: Provided further, That appropriations, revenues, reimbursements, and collections accruing to this Fund during fiscal year 2022 in excess of such amount shall remain in the Fund and shall not be available for expenditure except as authorized in appropriations Acts: Provided further, That, of the total amount appropriated, up to $5,000,000 shall be available for support functions and full-time hires to support activities related to the Administration's requirements under title II of the Foundations for Evidence-Based Policymaking Act (Public Law 115–435): Provided further, That the transfer authorities provided herein shall be in addition to any other transfer authority provided in this Act. Technology modernization fundFor the Technology Modernization Fund, $50,000,000, to remain available until expended, for technology-related modernization activities. Asset proceeds and space management fundFor carrying out section 16(b)(2) of the Federal Assets Sale and Transfer Act of 2016 (Public Law 114–287), $4,000,000, to remain available until expended. Working Capital Fund(including transfer of funds)For the Working Capital Fund of the General Services Administration, $28,500,000, to remain available until expended, of which $8,500,000 is available for necessary costs incurred by the Administrator to modernize rulemaking systems and to provide support services for Federal rulemaking agencies, and of which $20,000,000 is available for work related to human resources information technology modernization, including costs associated with facilitating the development and finalization of human capital data standards: Provided, That such funds for human resources information technology modernization may be transferred and credited to other appropriations, including those of the Office of Personnel Management, in amounts necessary to cover or reimburse costs incurred for the purposes provided herein: Provided further, That amounts made available under this heading shall be in addition to any other amounts available for such purposes. Electric Vehicles Fund(Including Transfer of Funds)For the procurement of zero emission and electric passenger motor vehicles and the associated charging infrastructure, notwithstanding section 303(c) of the Energy Policy Act of 1992 (42 U.S.C. 13212(c)), $300,000,000, to remain available until expended: Provided, That amounts made available under this heading shall be in addition to any other amounts available for such purposes: Provided further, That amounts available under this heading may be transferred to and merged with appropriations at other Federal agencies, at the discretion of the Administrator, for carrying out the purposes under this heading, including for the procurement of charging infrastructure for the United States Postal Service. Administrative Provisions—General Services Administration(including transfer of funds) 
520.Funds available to the General Services Administration shall be available for the hire of passenger motor vehicles. 521.Funds in the Federal Buildings Fund made available for fiscal year 2022 for Federal Buildings Fund activities may be transferred between such activities only to the extent necessary to meet program requirements: Provided, That any proposed transfers shall be approved in advance by the Committees on Appropriations of the House of Representatives and the Senate. 
522.Except as otherwise provided in this title, funds made available by this Act shall be used to transmit a fiscal year 2023 request for United States Courthouse construction only if the request: (1) meets the design guide standards for construction as established and approved by the General Services Administration, the Judicial Conference of the United States, and the Office of Management and Budget; (2) reflects the priorities of the Judicial Conference of the United States as set out in its approved Courthouse Project Priorities plan; and (3) includes a standardized courtroom utilization study of each facility to be constructed, replaced, or expanded. 523.None of the funds provided in this Act may be used to increase the amount of occupiable square feet, provide cleaning services, security enhancements, or any other service usually provided through the Federal Buildings Fund, to any agency that does not pay the rate per square foot assessment for space and services as determined by the General Services Administration in consideration of the Public Buildings Amendments Act of 1972 (Public Law 92–313). 
524.From funds made available under the heading Federal Buildings Fund, Limitations on Availability of Revenue, claims against the Government of less than $250,000 arising from direct construction projects and acquisition of buildings may be liquidated from savings effected in other construction projects with prior notification to the Committees on Appropriations of the House of Representatives and the Senate. 525.In any case in which the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate adopt a resolution granting lease authority pursuant to a prospectus transmitted to Congress by the Administrator of the General Services Administration under 40 U.S.C. 3307, the Administrator shall ensure that the delineated area of procurement is identical to the delineated area included in the prospectus for all lease agreements, except that, if the Administrator determines that the delineated area of the procurement should not be identical to the delineated area included in the prospectus, the Administrator shall provide an explanatory statement to each of such committees and the Committees on Appropriations of the House of Representatives and the Senate prior to exercising any lease authority provided in the resolution. 
526.With respect to each project funded under the heading Major Repairs and Alterations, and with respect to E–Government projects funded under the heading Federal Citizen Services Fund, the Administrator of General Services shall submit a spending plan and explanation for each project to be undertaken to the Committees on Appropriations of the House of Representatives and the Senate not later than 60 days after the date of enactment of this Act. 527.Section 3173(d)(1) of title 40, United States Code, is amended by inserting before the period the following: “or for agency-wide acquisition of equipment or systems or the acquisition of services in lieu thereof, as necessary to implement the Act”. 
528. 
(a)Not later than 180 days after the date of enactment of this Act, the Administrator of the General Services Administration shall transmit to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Environment and Public Works of the Senate, a report on the construction of a new headquarters for the Federal Bureau of Investigation in the National Capital Region. (b)The report transmitted under subsection (a) shall be consistent with the requirements of section 3307(b) of title 40, United States Code, and include a summary of the material provisions of the construction and full consolidation of the Federal Bureau of Investigation in a new headquarters facility, including all the costs associated with site acquisition, design, management, and inspection, and a description of all buildings and infrastructure needed to complete the project. 
529.None of the funds made available in this Act may be used by the General Services Administration to award or facilitate the award of any contract for the provision of architectural, engineering, and related services in a manner inconsistent with the procedures in the Brooks Act (40 U.S.C. 1101 et. seq.) and part 36.6 of the Federal Acquisition Regulation. 530.None of the funds made available in this Act may be used to implement or otherwise carry out directives contained in any Executive order that would establish a preferred architectural style for Federal buildings and courthouses or that would otherwise conflict with the Guiding Principles of Federal Architecture as established by the Ad Hoc Committee on Federal Space on June 1, 1962.Harry S Truman scholarship foundationSalaries and expensesFor payment to the Harry S Truman Scholarship Foundation Trust Fund, established by section 10 of Public Law 93–642, $2,400,000, to remain available until expended.Merit Systems Protection BoardSalaries and Expenses(including transfer of funds)For necessary expenses to carry out functions of the Merit Systems Protection Board pursuant to Reorganization Plan Numbered 2 of 1978, the Civil Service Reform Act of 1978, and the Whistleblower Protection Act of 1989 (5 U.S.C. 5509 note), including services as authorized by 5 U.S.C. 3109, rental of conference rooms in the District of Columbia and elsewhere, hire of passenger motor vehicles, direct procurement of survey printing, and not to exceed $2,000 for official reception and representation expenses, $46,027,000, to remain available until September 30, 2023, and in addition not to exceed $2,345,000, to remain available until September 30, 2023, for administrative expenses to adjudicate retirement appeals to be transferred from the Civil Service Retirement and Disability Fund in amounts determined by the Merit Systems Protection Board.Morris K. udall and stewart L. udall foundationMorris k. udall and stewart L. Udall trust fund(including transfer of funds)For payment to the Morris K. Udall and Stewart L. Udall Trust Fund, pursuant to the Morris K. Udall and Stewart L. Udall Foundation Act (20 U.S.C. 5601 et seq.), $1,800,000, to remain available until expended, of which, notwithstanding sections 8 and 9 of such Act, up to $1,000,000 shall be available to carry out the activities authorized by section 6(7) of Public Law 102–259 and section 817(a) of Public Law 106–568 (20 U.S.C. 5604(7)): Provided, That all current and previous amounts transferred to the Office of Inspector General of the Department of the Interior will remain available until expended for audits and investigations of the Morris K. Udall and Stewart L. Udall Foundation, consistent with the Inspector General Act of 1978 (5 U.S.C. App.), as amended, and for annual independent financial audits of the Morris K. Udall and Stewart L. Udall Foundation pursuant to the Accountability of Tax Dollars Act of 2002 (Public Law 107–289): Provided further, That previous amounts transferred to the Office of Inspector General of the Department of the Interior may be transferred to the Morris K. Udall and Stewart L. Udall Foundation for annual independent financial audits pursuant to the Accountability of Tax Dollars Act of 2002 (Public Law 107–289).Environmental dispute resolution fundFor payment to the Environmental Dispute Resolution Fund to carry out activities under sections 10 and 11 of the Morris K. Udall and Stewart L. Udall Foundation Act (Public Law 111–90), $3,586,000, to remain available until expended: Provided, That during fiscal year 2022 and each fiscal year thereafter, any amounts in such Fund shall, pursuant to section 1557 of title 31, United State Code, be exempt from the provisions of subchapter IV of chapter 15 of such title.National archives and records administrationoperating expensesFor necessary expenses in connection with the administration of the National Archives and Records Administration and archived Federal records and related activities, as provided by law, and for expenses necessary for the review and declassification of documents, the activities of the Public Interest Declassification Board, the operations and maintenance of the electronic records archives, the hire of passenger motor vehicles, and for uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901), including maintenance, repairs, and cleaning, $403,677,000, of which $29,000,000 shall remain available until expended for expenses necessary to enhance the Federal Government’s ability to electronically preserve, manage, and store Government records, and of which up to $2,000,000 shall remain available until expended to implement the Civil Rights Cold Case Records Collection Act of 2018 (Public Law 115–426).office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Reform Act of 2008, Public Law 110–409, 122 Stat. 4302–16 (2008), and the Inspector General Act of 1978 (5 U.S.C. App.), and for the hire of passenger motor vehicles, $5,323,000.repairs and restorationFor the repair, alteration, and improvement of archives facilities, and to provide adequate storage for holdings, $37,500,000, to remain available until expended. national historical publications and records commission grants programFor necessary expenses for allocations and grants for historical publications and records as authorized by 44 U.S.C. 2504, $9,500,000, to remain available until expended.National Credit Union Administrationcommunity development revolving loan fundFor the Community Development Revolving Loan Fund program as authorized by 42 U.S.C. 9812, 9822 and 9910, $4,000,000 shall be available until September 30, 2023, for technical assistance to low-income designated credit unions.Office of Government Ethicssalaries and expensesFor necessary expenses to carry out functions of the Office of Government Ethics pursuant to the Ethics in Government Act of 1978, the Ethics Reform Act of 1989, and the Representative Louise McIntosh Slaughter Stop Trading on Congressional Knowledge Act of 2012, including services as authorized by 5 U.S.C. 3109, rental of conference rooms in the District of Columbia and elsewhere, hire of passenger motor vehicles, and not to exceed $1,500 for official reception and representation expenses, $20,371,000.Office of Personnel ManagementSalaries and Expenses(including transfers of trust funds)For necessary expenses to carry out functions of the Office of Personnel Management (OPM) pursuant to Reorganization Plan Numbered 2 of 1978 and the Civil Service Reform Act of 1978, including services as authorized by 5 U.S.C. 3109; medical examinations performed for veterans by private physicians on a fee basis; rental of conference rooms in the District of Columbia and elsewhere; hire of passenger motor vehicles; not to exceed $2,500 for official reception and representation expenses; and payment of per diem and/or subsistence allowances to employees where Voting Rights Act activities require an employee to remain overnight at his or her post of duty, $197,000,000: Provided, That of the total amount made available under this heading, $8,842,000 shall remain available until expended, for information technology infrastructure modernization and Trust Fund Federal Financial System migration or modernization, and shall be in addition to funds otherwise made available for such purposes: Provided further, That of the total amount made available under this heading, $1,073,201 may be made available for strengthening the capacity and capabilities of the acquisition workforce (as defined by the Office of Federal Procurement Policy Act, as amended (41 U.S.C. 4001 et seq.)), including the recruitment, hiring, training, and retention of such workforce and information technology in support of acquisition workforce effectiveness or for management solutions to improve acquisition management; and in addition $175,000,000 for administrative expenses, to be transferred from the appropriate trust funds of OPM without regard to other statutes, including direct procurement of printed materials, for the retirement and insurance programs: Provided further, That the provisions of this appropriation shall not affect the authority to use applicable trust funds as provided by sections 8348(a)(1)(B), 8958(f)(2)(A), 8988(f)(2)(A), and 9004(f)(2)(A) of title 5, United States Code: Provided further, That no part of this appropriation shall be available for salaries and expenses of the Legal Examining Unit of OPM established pursuant to Executive Order No. 9358 of July 1, 1943, or any successor unit of like purpose: Provided further, That the President's Commission on White House Fellows, established by Executive Order No. 11183 of October 3, 1964, may, during fiscal year 2022, accept donations of money, property, and personal services: Provided further, That such donations, including those from prior years, may be used for the development of publicity materials to provide information about the White House Fellows, except that no such donations shall be accepted for travel or reimbursement of travel expenses, or for the salaries of employees of such Commission: Provided further, That not to exceed 3 percent of amounts made available under this heading may be transferred to an information technology working capital fund established for purposes authorized by subtitle G of title X of division A of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 40 U. S. C. 11301 note) upon the advance approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That amounts transferred to such a fund pursuant to the preceding proviso shall remain available for obligation through September 30, 2025, and shall not exceed 3 percent of any program office of the Office of Personnel Management as defined in the fiscal year 2022 OPM Congressional Budget Justification submitted to Congress.Office of Inspector Generalsalaries and expenses(including transfer of trust funds)For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, including services as authorized by 5 U.S.C. 3109, hire of passenger motor vehicles, $5,345,000, and in addition, not to exceed $30,565,000 for administrative expenses to audit, investigate, and provide other oversight of the Office of Personnel Management's retirement and insurance programs, to be transferred from the appropriate trust funds of the Office of Personnel Management, as determined by the Inspector General: Provided, That the Inspector General is authorized to rent conference rooms in the District of Columbia and elsewhere.Office of Special Counselsalaries and expensesFor necessary expenses to carry out functions of the Office of Special Counsel, including services as authorized by 5 U.S.C. 3109, payment of fees and expenses for witnesses, rental of conference rooms in the District of Columbia and elsewhere, and hire of passenger motor vehicles, $31,500,000.Postal Regulatory Commissionsalaries and expenses(including transfer of funds)For necessary expenses of the Postal Regulatory Commission in carrying out the provisions of the Postal Accountability and Enhancement Act (Public Law 109–435), $19,585,000, to be derived by transfer from the Postal Service Fund and expended as authorized by section 603(a) of such Act.Privacy and Civil Liberties Oversight BoardSalaries and ExpensesFor necessary expenses of the Privacy and Civil Liberties Oversight Board, as authorized by section 1061 of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee), $9,600,000, to remain available until September 30, 2023.Public buildings reform boardSalaries and ExpensesFor salaries and expenses of the Public Buildings Reform Board in carrying out the Federal Assets Sale and Transfer Act of 2016 (Public Law 114–287), $4,500,000, to remain available until expended.Securities and Exchange Commissionsalaries and expensesFor necessary expenses for the Securities and Exchange Commission, including services as authorized by 5 U.S.C. 3109, the rental of space (to include multiple year leases) in the District of Columbia and elsewhere, and not to exceed $3,500 for official reception and representation expenses, $1,992,917,000, to remain available until expended; of which not less than $17,649,400 shall be for the Office of Inspector General; of which not to exceed $75,000 shall be available for a permanent secretariat for the International Organization of Securities Commissions; and of which not to exceed $100,000 shall be available for expenses for consultations and meetings hosted by the Commission with foreign governmental and other regulatory officials, members of their delegations and staffs to exchange views concerning securities matters, such expenses to include necessary logistic and administrative expenses and the expenses of Commission staff and foreign invitees in attendance including: (1) incidental expenses such as meals; (2) travel and transportation; and (3) related lodging or subsistence.In addition to the foregoing appropriation, for move, replication, and related costs associated with a replacement lease for the Commission’s Fort Worth Regional Office facilities, not to exceed $6,745,900, to remain available until expended.For purposes of calculating the fee rate under section 31(j) of the Securities Exchange Act of 1934 (15 U.S.C. 78ee(j)) for fiscal year 2022, all amounts appropriated under this heading shall be deemed to be the regular appropriation to the Commission for fiscal year 2022: Provided, That fees and charges authorized by section 31 of the Securities Exchange Act of 1934 (15 U.S.C. 78ee) shall be credited to this account as offsetting collections: Provided further , That not to exceed $1,992,917,000 of such offsetting collections shall be available until expended for necessary expenses of this account; and not to exceed $6,745,900 of such offsetting collections shall be available until expended for move, replication, and related costs under this heading associated with a replacement lease for the Commission’s Fort Worth Regional Office facilities: Provided further, That the total amount appropriated under this heading from the general fund for fiscal year 2022 shall be reduced as such offsetting fees are received so as to result in a final total fiscal year 2022 appropriation from the general fund estimated at not more than $0: Provided further , That if any amount of the appropriation for move, replication, and related costs associated with a replacement lease for the Commission’s Fort Worth Regional Office facilities is subsequently de-obligated by the Commission, such amount that was derived from the general fund shall be returned to the general fund, and such amounts that were derived from fees or assessments collected for such purpose shall be paid to each national securities exchange and national securities association, respectively, in proportion to any fees or assessments paid by such national securities exchange or national securities association under section 31 of the Securities Exchange Act of 1934 (15 U.S.C. 78ee) in fiscal year 2022. administrative provision—securities and exchange commission 
540.None of the funds made available by this Act may be used to implement the amendments to sections 240.14a-1(l), 240.14a–2, or 240.14a-9 of title 17, Code of Federal Regulations, that were adopted by the Securities and Exchange Commission on July 22, 2020. Selective Service Systemsalaries and expensesFor necessary expenses of the Selective Service System, including expenses of attendance at meetings and of training for uniformed personnel assigned to the Selective Service System, as authorized by 5 U.S.C. 4101–4118 for civilian employees; hire of passenger motor vehicles; services as authorized by 5 U.S.C. 3109; and not to exceed $750 for official reception and representation expenses; $29,200,000:  Provided , That during the current fiscal year, the President may exempt this appropriation from the provisions of 31 U.S.C. 1341, whenever the President deems such action to be necessary in the interest of national defense: Provided further, That none of the funds appropriated by this Act may be expended for or in connection with the induction of any person into the Armed Forces of the United States. Small Business AdministrationSalaries and expensesFor necessary expenses, not otherwise provided for, of the Small Business Administration, including hire of passenger motor vehicles as authorized by sections 1343 and 1344 of title 31, United States Code, and not to exceed $3,500 for official reception and representation expenses, $293,625,000, of which not less than $12,000,000 shall be available for examinations, reviews, and other lender oversight activities: Provided, That the Administrator is authorized to charge fees to cover the cost of publications developed by the Small Business Administration, and certain loan program activities, including fees authorized by section 5(b) of the Small Business Act: Provided further, That, notwithstanding 31 U.S.C. 3302, revenues received from all such activities shall be credited to this account, to remain available until expended, for carrying out these purposes without further appropriations:  Provided further, That the Small Business Administration may accept gifts in an amount not to exceed $4,000,000 and may co-sponsor activities, each in accordance with section 132(a) of division K of Public Law 108–447, during fiscal year 2022: Provided further, That $6,100,000 shall be available for the Loan Modernization and Accounting System, to be available until September 30, 2023.Entrepreneurial Development ProgramsFor necessary expenses of programs supporting entrepreneurial and small business development, $323,800,000, to remain available until September 30, 2023: Provided, That $140,000,000 shall be available to fund grants for performance in fiscal year 2022 or fiscal year 2023 as authorized by section 21 of the Small Business Act: Provided further, That $41,000,000 shall be for marketing, management, and technical assistance under section 7(m) of the Small Business Act (15 U.S.C. 636(m)(4)) by intermediaries that make microloans under the microloan program: Provided further, That $20,000,000 shall be available for grants to States to carry out export programs that assist small business concerns authorized under section 22(l) of the Small Business Act (15 U.S.C. 649(l)).office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $24,905,000.office of advocacyFor necessary expenses of the Office of Advocacy in carrying out the provisions of title II of Public Law 94–305 (15 U.S.C. 634a et seq.) and the Regulatory Flexibility Act of 1980 (5 U.S.C. 601 et seq.), $9,620,000, to remain available until expended.Business loans program account(including transfer of funds)For the cost of direct loans, $6,000,000, to remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That subject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2022 commitments to guarantee loans under section 503 of the Small Business Investment Act of 1958 shall not exceed $7,500,000,000: Provided further, That during fiscal year 2022 commitments for general business loans authorized under paragraphs (1) through (35) of section 7(a) of the Small Business Act shall not exceed $30,000,000,000 for a combination of amortizing term loans and the aggregated maximum line of credit provided by revolving loans: Provided further, That during fiscal year 2022 commitments for loans authorized under subparagraph (C) of section 502(7) of the Small Business Investment Act of 1958 (15 U.S.C. 696(7)) shall not exceed $7,500,000,000: Provided further, That during fiscal year 2022 commitments to guarantee loans for debentures under section 303(b) of the Small Business Investment Act of 1958 shall not exceed $4,000,000,000: Provided further, That during fiscal year 2022, guarantees of trust certificates authorized by section 5(g) of the Small Business Act shall not exceed a principal amount of $13,000,000,000. In addition, for administrative expenses to carry out the direct and guaranteed loan programs, $165,300,000, which may be transferred to and merged with the appropriations for Salaries and Expenses.disaster loans program account(including transfers of funds)For administrative expenses to carry out the direct loan program authorized by section 7(b) of the Small Business Act, $178,000,000, to be available until expended, of which $1,600,000 is for the Office of Inspector General of the Small Business Administration for audits and reviews of disaster loans and the disaster loan programs and shall be transferred to and merged with the appropriations for the Office of Inspector General; of which $168,000,000 is for direct administrative expenses of loan making and servicing to carry out the direct loan program, which may be transferred to and merged with the appropriations for Salaries and Expenses; and of which $8,400,000 is for indirect administrative expenses for the direct loan program, which may be transferred to and merged with the appropriations for Salaries and Expenses: Provided, That, of the funds provided under this heading, $143,000,000 shall be for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)):  Provided further, That the amount for major disasters under this heading is designated by Congress as being for disaster relief pursuant to section 1(g) of H. Res. 467 of the 117th Congress as engrossed in the House of Representatives on June 14, 2021. Administrative Provisions—Small Business Administration(including transfers of funds) 
550.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Small Business Administration in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this paragraph shall be treated as a reprogramming of funds under section 608 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. 
551. Not to exceed 3 percent of any appropriation made available in this Act for the Small Business Administration under the headings “Salaries and Expenses” and “Business Loans Program Account” may be transferred to the Administration’s information technology system modernization and working capital fund (IT WCF), as authorized by section 1077(b)(1) of title X of division A of the National Defense Authorization Act for Fiscal Year 2018, for the purposes specified in section 1077(b)(3) of such Act, upon the advance approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided, That amounts transferred to the IT WCF under this section shall remain available for obligation through September 30, 2025. 
552.  For an additional amount under the heading “Small Business Administration—Salaries and Expenses”, $32,424,945, which shall be for initiatives related to small business development and entrepreneurship, including programmatic and construction activities, in the amounts and for the projects specified in the table that appears under the heading “Administrative Provisions—Small Business Administration” in the report of the Committee on Appropriations of the House of Representatives accompanying this Act: Provided, That, notwithstanding sections 2701.92 and 2701.93 of title 2, Code of Federal Regulations, the Administrator of the Small Business Administration may permit awards to subrecipients for initiatives funded under this section: Provided further, That none of the funds made available by this section may be transferred for any other purpose. 
United States Postal Servicepayment to the postal service fundFor payment to the Postal Service Fund for revenue forgone on free and reduced rate mail, pursuant to subsections (c) and (d) of section 2401 of title 39, United States Code, $58,570,000: Provided, That mail for overseas voting and mail for the blind shall continue to be free: Provided further, That 6-day delivery and rural delivery of mail shall continue at not less than the 1983 level:  Provided further, That none of the funds made available to the Postal Service by this Act shall be used to implement any rule, regulation, or policy of charging any officer or employee of any State or local child support enforcement agency, or any individual participating in a State or local program of child support enforcement, a fee for information requested or provided concerning an address of a postal customer: Provided further, That none of the funds provided in this Act shall be used to consolidate or close small rural and other small post offices: Provided further, That the Postal Service may not destroy, and shall continue to offer for sale, any copies of the Multinational Species Conservation Funds Semipostal Stamp, as authorized under the Multinational Species Conservation Funds Semipostal Stamp Act of 2010 (Public Law 111–241).Office of inspector generalSalaries and expenses(including transfer of funds)For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $263,000,000, to be derived by transfer from the Postal Service Fund and expended as authorized by section 603(b)(3) of the Postal Accountability and Enhancement Act (Public Law 109–435).United states tax courtSalaries and expensesFor necessary expenses, including contract reporting and other services as authorized by 5 U.S.C. 3109, and not to exceed $3,000 for official reception and representation expenses; $58,200,000, of which $1,000,000 shall remain available until expended: Provided , That travel expenses of the judges shall be paid upon the written certificate of the judge. 
VIGeneral provisions—this act 
(including rescission of funds) 
601.None of the funds in this Act shall be used for the planning or execution of any program to pay the expenses of, or otherwise compensate, non-Federal parties intervening in regulatory or adjudicatory proceedings funded in this Act. 602.None of the funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein. 
603.The expenditure of any appropriation under this Act for any consulting service through procurement contract pursuant to 5 U.S.C. 3109, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law. 604.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. 
605.None of the funds made available by this Act shall be available for any activity or for paying the salary of any Government employee where funding an activity or paying a salary to a Government employee would result in a decision, determination, rule, regulation, or policy that would prohibit the enforcement of section 307 of the Tariff Act of 1930 (19 U.S.C. 1307). 606.No funds appropriated pursuant to this Act may be expended by an entity unless the entity agrees that in expending the assistance the entity will comply with chapter 83 of title 41, United States Code. 
607.No funds appropriated or otherwise made available under this Act shall be made available to any person or entity that has been convicted of violating chapter 83 of title 41, United States Code. 608.Except as otherwise provided in this Act, none of the funds provided in this Act, provided by previous appropriations Acts to the agencies or entities funded in this Act that remain available for obligation or expenditure in fiscal year 2022, or provided from any accounts in the Treasury derived by the collection of fees and available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: (1) creates a new program; (2) eliminates a program, project, or activity; (3) increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by the Congress; (4) proposes to use funds directed for a specific activity by the Committee on Appropriations of either the House of Representatives or the Senate for a different purpose; (5) augments existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less; (6) reduces existing programs, projects, or activities by $5,000,000 or 10 percent, whichever is less; or (7) creates or reorganizes offices, programs, or activities unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate: Provided, That prior to any significant reorganization, restructuring, relocation, or closing of offices, programs, or activities, each agency or entity funded in this Act shall consult with the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That not later than 60 days after the date of enactment of this Act, each agency funded by this Act shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year: Provided further, That at a minimum the report shall include: (1) a table for each appropriation, detailing both full-time employee equivalents and budget authority, with separate columns to display the prior year enacted level, the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; (2) a delineation in the table for each appropriation and its respective prior year enacted level by object class and program, project, and activity as detailed in this Act, in the accompanying report, or in the budget appendix for the respective appropriation, whichever is more detailed, and which shall apply to all items for which a dollar amount is specified and to all programs for which new budget authority is provided, as well as to discretionary grants and discretionary grant allocations; and (3) an identification of items of special congressional interest: Provided further, That the amount appropriated or limited for salaries and expenses for an agency shall be reduced by $100,000 per day for each day after the required date that the report has not been submitted to the Congress. 
609.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2022 from appropriations made available for salaries and expenses for fiscal year 2022 in this Act, shall remain available through September 30, 2023, for each such account for the purposes authorized: Provided, That a request shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate for approval prior to the expenditure of such funds: Provided further, That these requests shall be made in compliance with reprogramming guidelines. 
610. 
(a)None of the funds made available in this Act may be used by the Executive Office of the President to request— (1)any official background investigation report on any individual from the Federal Bureau of Investigation; or 
(2)a determination with respect to the treatment of an organization as described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code from the Department of the Treasury or the Internal Revenue Service. (b)Subsection (a) shall not apply— 
(1)in the case of an official background investigation report, if such individual has given express written consent for such request not more than 6 months prior to the date of such request and during the same presidential administration; or (2)if such request is required due to extraordinary circumstances involving national security. 
611.The cost accounting standards promulgated under chapter 15 of title 41, United States Code shall not apply with respect to a contract under the Federal Employees Health Benefits Program established under chapter 89 of title 5, United States Code. 612.For the purpose of resolving litigation and implementing any settlement agreements regarding the nonforeign area cost-of-living allowance program, the Office of Personnel Management may accept and utilize (without regard to any restriction on unanticipated travel expenses imposed in an Appropriations Act) funds made available to the Office of Personnel Management pursuant to court approval. 
613.In order to promote Government access to commercial information technology, the restriction on purchasing nondomestic articles, materials, and supplies set forth in chapter 83 of title 41, United States Code (popularly known as the Buy American Act), shall not apply to the acquisition by the Federal Government of information technology (as defined in section 11101 of title 40, United States Code), that is a commercial item (as defined in section 103 of title 41, United States Code). 614.Notwithstanding section 1353 of title 31, United States Code, no officer or employee of any regulatory agency or commission funded by this Act may accept on behalf of that agency, nor may such agency or commission accept, payment or reimbursement from a non-Federal entity for travel, subsistence, or related expenses for the purpose of enabling an officer or employee to attend and participate in any meeting or similar function relating to the official duties of the officer or employee when the entity offering payment or reimbursement is a person or entity subject to regulation by such agency or commission, or represents a person or entity subject to regulation by such agency or commission, unless the person or entity is an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code. 
615.Notwithstanding section 708 of this Act, funds made available to the Commodity Futures Trading Commission and the Securities and Exchange Commission by this or any other Act may be used for the interagency funding and sponsorship of a joint advisory committee to advise on emerging regulatory issues. 616. (a) (1)Notwithstanding any other provision of law, an Executive agency covered by this Act otherwise authorized to enter into contracts for either leases or the construction or alteration of real property for office, meeting, storage, or other space must consult with the General Services Administration before issuing a solicitation for offers of new leases or construction contracts, and in the case of succeeding leases, before entering into negotiations with the current lessor. 
(2)Any such agency with authority to enter into an emergency lease may do so during any period declared by the President to require emergency leasing authority with respect to such agency. (b)For purposes of this section, the term Executive agency covered by this Act means any Executive agency provided funds by this Act, but does not include the General Services Administration or the United States Postal Service. 
617. 
(a)There are appropriated for the following activities the amounts required under current law: (1)Compensation of the President (3 U.S.C. 102). 
(2)Payments to— (A)the Judicial Officers' Retirement Fund (28 U.S.C. 377(o)); 
(B)the Judicial Survivors' Annuities Fund (28 U.S.C. 376(c)); and (C)the United States Court of Federal Claims Judges' Retirement Fund (28 U.S.C. 178(l)). 
(3)Payment of Government contributions— (A)with respect to the health benefits of retired employees, as authorized by chapter 89 of title 5, United States Code, and the Retired Federal Employees Health Benefits Act (74 Stat. 849); and 
(B)with respect to the life insurance benefits for employees retiring after December 31, 1989 (5 U.S.C. ch. 87). (4)Payment to finance the unfunded liability of new and increased annuity benefits under the Civil Service Retirement and Disability Fund (5 U.S.C. 8348). 
(5)Payment of annuities authorized to be paid from the Civil Service Retirement and Disability Fund by statutory provisions other than subchapter III of chapter 83 or chapter 84 of title 5, United States Code. (b)Nothing in this section may be construed to exempt any amount appropriated by this section from any otherwise applicable limitation on the use of funds contained in this Act. 
618.None of the funds made available in this Act may be used by the Federal Trade Commission to complete the draft report entitled Interagency Working Group on Food Marketed to Children: Preliminary Proposed Nutrition Principles to Guide Industry Self-Regulatory Efforts unless the Interagency Working Group on Food Marketed to Children complies with Executive Order No. 13563. 619. (a)The head of each executive branch agency funded by this Act shall ensure that the Chief Information Officer of the agency has the authority to participate in decisions regarding the budget planning process related to information technology. 
(b)Amounts appropriated for any executive branch agency funded by this Act that are available for information technology shall be allocated within the agency, consistent with the provisions of appropriations Acts and budget guidelines and recommendations from the Director of the Office of Management and Budget, in such manner as specified by, or approved by, the Chief Information Officer of the agency in consultation with the Chief Financial Officer of the agency and budget officials. 620.None of the funds made available in this Act may be used in contravention of chapter 29, 31, or 33 of title 44, United States Code. 
621.None of the funds made available in this Act may be used by a governmental entity to require the disclosure by a provider of electronic communication service to the public or remote computing service of the contents of a wire or electronic communication that is in electronic storage with the provider (as such terms are defined in sections 2510 and 2711 of title 18, United States Code) in a manner that violates the Fourth Amendment to the Constitution of the United States. 622.No funds provided in this Act shall be used to deny an Inspector General funded under this Act timely access to any records, documents, or other materials available to the department or agency over which that Inspector General has responsibilities under the Inspector General Act of 1978, or to prevent or impede that Inspector General’s access to such records, documents, or other materials, under any provision of law, except a provision of law that expressly refers to the Inspector General and expressly limits the Inspector General's right of access. A department or agency covered by this section shall provide its Inspector General with access to all such records, documents, and other materials in a timely manner. Each Inspector General shall ensure compliance with statutory limitations on disclosure relevant to the information provided by the establishment over which that Inspector General has responsibilities under the Inspector General Act of 1978. Each Inspector General covered by this section shall report to the Committees on Appropriations of the House of Representatives and the Senate within 5 calendar days any failures to comply with this requirement. 
623. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, adjudication activities, or other law enforcement- or victim assistance-related activity. 
624.None of the funds appropriated or other-wise made available by this Act may be used to pay award or incentive fees for contractors whose performance has been judged to be below satisfactory, behind schedule, over budget, or has failed to meet the basic requirements of a contract, unless the Agency determines that any such deviations are due to unforeseeable events, government-driven scope changes, or are not significant within the overall scope of the project and/or program and unless such awards or incentive fees are consistent with 16.401(e)(2) of the Federal Acquisition Regulation. 625. (a)None of the funds made available under this Act may be used to pay for travel and conference activities that result in a total cost to an Executive branch department, agency, board or commission funded by this Act of more than $500,000 at any single conference unless the agency or entity determines that such attendance is in the national interest and advance notice is transmitted to the Committees on Appropriations of the House of Representatives and the Senate that includes the basis of that determination. 
(b)None of the funds made available under this Act may be used to pay for the travel to or attendance of more than 50 employees, who are stationed in the United States, at any single conference occurring outside the United States unless the agency or entity determines that such attendance is in the national interest and advance notice is transmitted to the Committees on Appropriations of the House of Representatives and the Senate that includes the basis of that determination. 626.None of the funds made available by this Act may be used for first-class or business-class travel by the employees of executive branch agencies funded by this Act in contravention of sections 301–10.122 through 301–10.125 of title 41, Code of Federal Regulations.  
627.In addition to any amounts appropriated or otherwise made available for expenses related to enhancements to www.oversight.gov, $850,000, to remain available until expended, shall be provided for an additional amount for such purpose to the Inspectors General Council Fund established pursuant to section 11(c)(3)(B) of the Inspector General Act of 1978 (5 U.S.C. App.): Provided, That these amounts shall be in addition to any amounts or any authority available to the Council of the Inspectors General on Integrity and Efficiency under section 11 of the Inspector General Act of 1978 (5 U.S.C. App.). 
628.None of the funds made available by this Act may be obligated on contracts in excess of $5,000 for public relations, as that term is defined in Office and Management and Budget Circular A–87 (revised May 10, 2004), unless advance notice of such an obligation is transmitted to the Committees on Appropriations of the House of Representatives and the Senate. 629.None of the funds made available in this Act may be used to penalize a financial institution solely because the institution provides financial services to an entity that is a manufacturer, a producer, or a person that participates in any business or organized activity that involves handling hemp, hemp-derived cannabidiol products, other hemp-derived cannabinoid products, marijuana, marijuana products, or marijuana proceeds, and engages in such activity pursuant to a law established by a State, political subdivision of a State, or Indian Tribe. In this section, the term “State” means each of the several States, the District of Columbia, and any territory or possession of the United States. 
630.Of the unobligated balances available in the Department of the Treasury, Treasury Forfeiture Fund, established by section 9703 of title 31, United States Code, $20,000,000 shall be permanently rescinded not later than September 30, 2022.   VIIGeneral provisions—government-wideDepartments, Agencies, and Corporations(including transfer of funds) 701.No department, agency, or instrumentality of the United States receiving appropriated funds under this or any other Act for fiscal year 2022 shall obligate or expend any such funds, unless such department, agency, or instrumentality has in place, and will continue to administer in good faith, a written policy designed to ensure that all of its workplaces are free from the illegal use, possession, or distribution of controlled substances (as defined in the Controlled Substances Act (21 U.S.C. 802)) by the officers and employees of such department, agency, or instrumentality. 
702.Unless otherwise specifically provided, the maximum amount allowable during the current fiscal year in accordance with subsection 1343(c) of title 31, United States Code, for the purchase of any passenger motor vehicle (exclusive of buses, ambulances, law enforcement vehicles, protective vehicles, and undercover surveillance vehicles), is hereby fixed at $19,947 except station wagons for which the maximum shall be $19,997: Provided, That these limits may be exceeded by not to exceed $7,250 for police-type vehicles: Provided further, That the limits set forth in this section may not be exceeded by more than 5 percent for electric or hybrid vehicles purchased for demonstration under the provisions of the Electric and Hybrid Vehicle Research, Development, and Demonstration Act of 1976: Provided further, That the limits set forth in this section may be exceeded by the incremental cost of clean alternative fuels vehicles acquired pursuant to Public Law 101–549 over the cost of comparable conventionally fueled vehicles: Provided further, That the limits set forth in this section shall not apply to any vehicle that is a commercial item and which operates on alternative fuel, including but not limited to electric, plug-in hybrid electric, and hydrogen fuel cell vehicles. 
703.Appropriations of the executive departments and independent establishments for the current fiscal year available for expenses of travel, or for the expenses of the activity concerned, are hereby made available for quarters allowances and cost-of-living allowances, in accordance with 5 U.S.C. 5922–5924. 704. Unless otherwise specified in law during the current fiscal year, no part of any appropriation contained in this or any other Act shall be used to pay the compensation of any officer or employee of the Government of the United States (including any agency the majority of the stock of which is owned by the Government of the United States) whose post of duty is in the continental United States unless such person: (1) is a citizen of the United States; (2) is a person who is lawfully admitted for permanent residence and is seeking citizenship as outlined in 8 U.S.C. 1324b(a)(3)(B); (3) is a person who is admitted as a refugee under 8 U.S.C. 1157 or is granted asylum under 8 U.S.C. 1158 and has filed a declaration of intention to become a lawful permanent resident and then a citizen when eligible; (4) is a person who owes allegiance to the United States; or (5) is a person who is authorized to be employed in the United States pursuant to the Deferred Action for Childhood Arrivals program established under the memorandum of the Secretary of Homeland Security dated June 15, 2012: Provided , That for purposes of this section, affidavits signed by any such person shall be considered prima facie evidence that the requirements of this section with respect to his or her status are being complied with: Provided further, That for purposes of subsections (2) and (3) such affidavits shall be submitted prior to employment and updated thereafter as necessary: Provided further, That any person making a false affidavit shall be guilty of a felony, and upon conviction, shall be fined no more than $4,000 or imprisoned for not more than 1 year, or both: Provided further, That the above penal clause shall be in addition to, and not in substitution for, any other provisions of existing law: Provided further, That any payment made to any officer or employee contrary to the provisions of this section shall be recoverable in action by the Federal Government: Provided further, That this section shall not apply to any person who is an officer or employee of the Government of the United States on the date of enactment of this Act, or to international broadcasters employed by the Broadcasting Board of Governors, or to temporary employment of translators, or to temporary employment in the field service (not to exceed 60 days) as a result of emergencies: Provided further, That this section does not apply to the employment as Wildland firefighters for not more than 120 days of nonresident aliens employed by the Department of the Interior or the USDA Forest Service pursuant to an agreement with another country. 
705.Appropriations available to any department or agency during the current fiscal year for necessary expenses, including maintenance or operating expenses, shall also be available for payment to the General Services Administration for charges for space and services and those expenses of renovation and alteration of buildings and facilities which constitute public improvements performed in accordance with the Public Buildings Act of 1959 (73 Stat. 479), the Public Buildings Amendments of 1972 (86 Stat. 216), or other applicable law. 706.In addition to funds provided in this or any other Act, all Federal agencies are authorized to receive and use funds resulting from the sale of materials, including Federal records disposed of pursuant to a records schedule recovered through recycling or waste prevention programs. Such funds shall be available until expended for the following purposes: 
(1)Acquisition, waste reduction and prevention, and recycling programs as described in Executive Order No. 13834 (May 17, 2018), including any such programs adopted prior to the effective date of the Executive order. (2)Other Federal agency environmental management programs, including, but not limited to, the development and implementation of hazardous waste management and pollution prevention programs. 
(3)Other employee programs as authorized by law or as deemed appropriate by the head of the Federal agency. 707.Funds made available by this or any other Act for administrative expenses in the current fiscal year of the corporations and agencies subject to chapter 91 of title 31, United States Code, shall be available, in addition to objects for which such funds are otherwise available, for rent in the District of Columbia; services in accordance with 5 U.S.C. 3109; and the objects specified under this head, all the provisions of which shall be applicable to the expenditure of such funds unless otherwise specified in the Act by which they are made available: Provided, That in the event any functions budgeted as administrative expenses are subsequently transferred to or paid from other funds, the limitations on administrative expenses shall be correspondingly reduced. 
708.No part of any appropriation contained in this or any other Act shall be available for interagency financing of boards (except Federal Executive Boards), commissions, councils, committees, or similar groups (whether or not they are interagency entities) which do not have a prior and specific statutory approval to receive financial support from more than one agency or instrumentality. 709.None of the funds made available pursuant to the provisions of this or any other Act shall be used to implement, administer, or enforce any regulation which has been disapproved pursuant to a joint resolution duly adopted in accordance with the applicable law of the United States. 
710.During the period in which the head of any department or agency, or any other officer or civilian employee of the Federal Government appointed by the President of the United States, holds office, no funds may be obligated or expended in excess of $5,000 to furnish or redecorate the office of such department head, agency head, officer, or employee, or to purchase furniture or make improvements for any such office, unless advance notice of such furnishing or redecoration is transmitted to the Committees on Appropriations of the House of Representatives and the Senate. For the purposes of this section, the term “office” shall include the entire suite of offices assigned to the individual, as well as any other space used primarily by the individual or the use of which is directly controlled by the individual.  711.Notwithstanding 31 U.S.C. 1346, or section 708 of this Act, funds made available for the current fiscal year by this or any other Act shall be available for the interagency funding of national security and emergency preparedness telecommunications initiatives which benefit multiple Federal departments, agencies, or entities, as provided by Executive Order No. 13618 (July 6, 2012). 
712. 
(a)None of the funds made available by this or any other Act may be obligated or expended by any department, agency, or other instrumentality of the Federal Government to pay the salaries or expenses of any individual appointed to a position of a confidential or policy-determining character that is excepted from the competitive service under section 3302 of title 5, United States Code, (pursuant to schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations) unless the head of the applicable department, agency, or other instrumentality employing such schedule C individual certifies to the Director of the Office of Personnel Management that the schedule C position occupied by the individual was not created solely or primarily in order to detail the individual to the White House. (b)The provisions of this section shall not apply to Federal employees or members of the armed forces detailed to or from an element of the intelligence community (as that term is defined under section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))). 
713.No part of any appropriation contained in this or any other Act shall be available for the payment of the salary of any officer or employee of the Federal Government, who— (1)prohibits or prevents, or attempts or threatens to prohibit or prevent, any other officer or employee of the Federal Government from having any direct oral or written communication or contact with any Member, committee, or subcommittee of the Congress in connection with any matter pertaining to the employment of such other officer or employee or pertaining to the department or agency of such other officer or employee in any way, irrespective of whether such communication or contact is at the initiative of such other officer or employee or in response to the request or inquiry of such Member, committee, or subcommittee; or 
(2)removes, suspends from duty without pay, demotes, reduces in rank, seniority, status, pay, or performance or efficiency rating, denies promotion to, relocates, reassigns, transfers, disciplines, or discriminates in regard to any employment right, entitlement, or benefit, or any term or condition of employment of, any other officer or employee of the Federal Government, or attempts or threatens to commit any of the foregoing actions with respect to such other officer or employee, by reason of any communication or contact of such other officer or employee with any Member, committee, or subcommittee of the Congress as described in paragraph (1). 714. (a)None of the funds made available in this or any other Act may be obligated or expended for any employee training that— 
(1)does not meet identified needs for knowledge, skills, and abilities bearing directly upon the performance of official duties; (2)contains elements likely to induce high levels of emotional response or psychological stress in some participants; 
(3)does not require prior employee notification of the content and methods to be used in the training and written end of course evaluation; (4)contains any methods or content associated with religious or quasi-religious belief systems or new age belief systems as defined in Equal Employment Opportunity Commission Notice N–915.022, dated September 2, 1988; or 
(5)is offensive to, or designed to change, participants' personal values or lifestyle outside the workplace. (b)Nothing in this section shall prohibit, restrict, or otherwise preclude an agency from conducting training bearing directly upon the performance of official duties. 
715.No part of any funds appropriated in this or any other Act shall be used by an agency of the executive branch, other than for normal and recognized executive-legislative relationships, for publicity or propaganda purposes, and for the preparation, distribution or use of any kit, pamphlet, booklet, publication, radio, television, or film presentation designed to support or defeat legislation pending before the Congress, except in presentation to the Congress itself. 716.None of the funds appropriated by this or any other Act may be used by an agency to provide a Federal employee's home address to any labor organization except when the employee has authorized such disclosure or when such disclosure has been ordered by a court of competent jurisdiction. 
717.None of the funds made available in this or any other Act may be used to provide any non-public information such as mailing, telephone, or electronic mailing lists to any person or any organization outside of the Federal Government without the approval of the Committees on Appropriations of the House of Representatives and the Senate. 718.No part of any appropriation contained in this or any other Act shall be used directly or indirectly, including by private contractor, for publicity or propaganda purposes within the United States not heretofore authorized by Congress. 
719. 
(a)In this section, the term agency— (1)means an Executive agency, as defined under 5 U.S.C. 105; and 
(2)includes a military department, as defined under section 102 of such title, the United States Postal Service, and the Postal Regulatory Commission. (b)Unless authorized in accordance with law or regulations to use such time for other purposes, an employee of an agency shall use official time in an honest effort to perform official duties. An employee not under a leave system, including a Presidential appointee exempted under 5 U.S.C. 6301(2), has an obligation to expend an honest effort and a reasonable proportion of such employee's time in the performance of official duties. 
720.Notwithstanding 31 U.S.C. 1346 and section 708 of this Act, funds made available for the current fiscal year by this or any other Act to any department or agency, which is a member of the Federal Accounting Standards Advisory Board (FASAB), shall be available to finance an appropriate share of FASAB administrative costs. 721.Notwithstanding 31 U.S.C. 1346 and section 708 of this Act, the head of each Executive department and agency is hereby authorized to transfer to or reimburse General Services Administration, Government-wide Policy with the approval of the Director of the Office of Management and Budget, funds made available for the current fiscal year by this or any other Act, including rebates from charge card and other contracts: Provided, That these funds shall be administered by the Administrator of General Services to support Government-wide and other multi-agency financial, information technology, procurement, and other management innovations, initiatives, and activities, including improving coordination and reducing duplication, as approved by the Director of the Office of Management and Budget, in consultation with the appropriate interagency and multi-agency groups designated by the Director (including the President's Management Council for overall management improvement initiatives, the Chief Financial Officers Council for financial management initiatives, the Chief Information Officers Council for information technology initiatives, the Chief Human Capital Officers Council for human capital initiatives, the Chief Acquisition Officers Council for procurement initiatives, and the Performance Improvement Council for performance improvement initiatives): Provided further, That the total funds transferred or reimbursed shall not exceed $15,000,000 to improve coordination, reduce duplication, and for other activities related to Federal Government Priority Goals established by 31 U.S.C. 1120, and not to exceed $17,000,000 for Government-Wide innovations, initiatives, and activities: Provided further, That the funds transferred to or for reimbursement of General Services Administration, Government-wide Policy during fiscal year 2022 shall remain available for obligation through September 30, 2023: Provided further, That such transfers or reimbursements may only be made after 15 days following notification of the Committees on Appropriations of the House of Representatives and the Senate by the Director of the Office of Management and Budget. 
722.Notwithstanding any other provision of law, a woman may breastfeed her child at any location in a Federal building or on Federal property, if the woman and her child are otherwise authorized to be present at the location. 723.Notwithstanding 31 U.S.C. 1346, or section 708 of this Act, funds made available for the current fiscal year by this or any other Act shall be available for the interagency funding of specific projects, workshops, studies, and similar efforts to carry out the purposes of the National Science and Technology Council (authorized by Executive Order No. 12881), which benefit multiple Federal departments, agencies, or entities: Provided, That the Office of Management and Budget shall provide a report describing the budget of and resources connected with the National Science and Technology Council to the Committees on Appropriations, the House Committee on Science, Space, and Technology, and the Senate Committee on Commerce, Science, and Transportation 90 days after enactment of this Act. 
724.Any request for proposals, solicitation, grant application, form, notification, press release, or other publications involving the distribution of Federal funds shall comply with any relevant requirements in part 200 of title 2, Code of Federal Regulations: Provided, That this section shall apply to direct payments, formula funds, and grants received by a State receiving Federal funds. 
725. 
(a)Prohibition of Federal Agency Monitoring of Individuals' Internet UseNone of the funds made available in this or any other Act may be used by any Federal agency— (1)to collect, review, or create any aggregation of data, derived from any means, that includes any personally identifiable information relating to an individual's access to or use of any Federal Government Internet site of the agency; or 
(2)to enter into any agreement with a third party (including another government agency) to collect, review, or obtain any aggregation of data, derived from any means, that includes any personally identifiable information relating to an individual's access to or use of any nongovernmental Internet site. (b)ExceptionsThe limitations established in subsection (a) shall not apply to— 
(1)any record of aggregate data that does not identify particular persons; (2)any voluntary submission of personally identifiable information; 
(3)any action taken for law enforcement, regulatory, or supervisory purposes, in accordance with applicable law; or (4)any action described in subsection (a)(1) that is a system security action taken by the operator of an Internet site and is necessarily incident to providing the Internet site services or to protecting the rights or property of the provider of the Internet site. 
(c)DefinitionsFor the purposes of this section: (1)The term regulatory means agency actions to implement, interpret or enforce authorities provided in law. 
(2)The term supervisory means examinations of the agency's supervised institutions, including assessing safety and soundness, overall financial condition, management practices and policies and compliance with applicable standards as provided in law. 726. (a)None of the funds appropriated by this Act may be used to enter into or renew a contract which includes a provision providing prescription drug coverage, except where the contract also includes a provision for contraceptive coverage. 
(b)Nothing in this section shall apply to a contract with— (1)any of the following religious plans: 
(A)Personal Care's HMO; and (B)OSF HealthPlans, Inc.; and 
(2)any existing or future plan, if the carrier for the plan objects to such coverage on the basis of religious beliefs. (c)In implementing this section, any plan that enters into or renews a contract under this section may not subject any individual to discrimination on the basis that the individual refuses to prescribe or otherwise provide for contraceptives because such activities would be contrary to the individual's religious beliefs or moral convictions. 
(d)Nothing in this section shall be construed to require coverage of abortion or abortion-related services. 727.The United States is committed to ensuring the health of its Olympic, Pan American, and Paralympic athletes, and supports the strict adherence to anti-doping in sport through testing, adjudication, education, and research as performed by nationally recognized oversight authorities. 
728.Notwithstanding any other provision of law, funds appropriated for official travel to Federal departments and agencies may be used by such departments and agencies, if consistent with Office of Management and Budget Circular A–126 regarding official travel for Government personnel, to participate in the fractional aircraft ownership pilot program. 729.Notwithstanding any other provision of law, none of the funds appropriated or made available under this or any other appropriations Act may be used to implement or enforce restrictions or limitations on the Coast Guard Congressional Fellowship Program, or to implement the proposed regulations of the Office of Personnel Management to add sections 300.311 through 300.316 to part 300 of title 5 of the Code of Federal Regulations, published in the Federal Register, volume 68, number 174, on September 9, 2003 (relating to the detail of executive branch employees to the legislative branch). 
730.Notwithstanding any other provision of law, no executive branch agency shall purchase, construct, or lease any additional facilities, except within or contiguous to existing locations, to be used for the purpose of conducting Federal law enforcement training without the advance approval of the Committees on Appropriations of the House of Representatives and the Senate, except that the Federal Law Enforcement Training Centers is authorized to obtain the temporary use of additional facilities by lease, contract, or other agreement for training which cannot be accommodated in existing Centers facilities. 731.Unless otherwise authorized by existing law, none of the funds provided in this or any other Act may be used by an executive branch agency to produce any prepackaged news story intended for broadcast or distribution in the United States, unless the story includes a clear notification within the text or audio of the prepackaged news story that the prepackaged news story was prepared or funded by that executive branch agency. 
732.None of the funds made available in this Act may be used in contravention of section 552a of title 5, United States Code (popularly known as the Privacy Act), and regulations implementing that section. 733. (a)In GeneralNone of the funds appropriated or otherwise made available by this or any other Act may be used for any Federal Government contract with any foreign incorporated entity which is treated as an inverted domestic corporation under section 835(b) of the Homeland Security Act of 2002 (6 U.S.C. 395(b)) or any subsidiary of such an entity. 
(b)Waivers 
(1)In generalAny Secretary shall waive subsection (a) with respect to any Federal Government contract under the authority of such Secretary if the Secretary determines that the waiver is required in the interest of national security. (2)Report to congressAny Secretary issuing a waiver under paragraph (1) shall report such issuance to Congress. 
(c)ExceptionThis section shall not apply to any Federal Government contract entered into before the date of the enactment of this Act, or to any task order issued pursuant to such contract. 734.During fiscal year 2022, for each employee who— 
(1)retires under section 8336(d)(2) or 8414(b)(1)(B) of title 5, United States Code; or (2)retires under any other provision of subchapter III of chapter 83 or chapter 84 of such title 5 and receives a payment as an incentive to separate, the separating agency shall remit to the Civil Service Retirement and Disability Fund an amount equal to the Office of Personnel Management's average unit cost of processing a retirement claim for the preceding fiscal year. Such amounts shall be available until expended to the Office of Personnel Management and shall be deemed to be an administrative expense under section 8348(a)(1)(B) of title 5, United States Code. 
735.None of the funds made available in this or any other Act may be used to pay for the painting of a portrait of an officer or employee of the Federal government, including the President, the Vice President, a member of Congress (including a Delegate or a Resident Commissioner to Congress), the head of an executive branch agency (as defined in section 133 of title 41, United States Code), or the head of an office of the legislative branch. 736. (a) (1)Notwithstanding any other provision of law, and except as otherwise provided in this section, no part of any of the funds appropriated for fiscal year 2022, by this or any other Act, may be used to pay any prevailing rate employee described in section 5342(a)(2)(A) of title 5, United States Code— 
(A)during the period from the date of expiration of the limitation imposed by the comparable section for the previous fiscal years until the normal effective date of the applicable wage survey adjustment that is to take effect in fiscal year 2022, in an amount that exceeds the rate payable for the applicable grade and step of the applicable wage schedule in accordance with such section; and (B)during the period consisting of the remainder of fiscal year 2022, in an amount that exceeds, as a result of a wage survey adjustment, the rate payable under subparagraph (A) by more than the sum of— 
(i)the percentage adjustment taking effect in fiscal year 2022 under section 5303 of title 5, United States Code, in the rates of pay under the General Schedule; and (ii)the difference between the overall average percentage of the locality-based comparability payments taking effect in fiscal year 2022 under section 5304 of such title (whether by adjustment or otherwise), and the overall average percentage of such payments which was effective in the previous fiscal year under such section. 
(2)Notwithstanding any other provision of law, no prevailing rate employee described in subparagraph (B) or (C) of section 5342(a)(2) of title 5, United States Code, and no employee covered by section 5348 of such title, may be paid during the periods for which paragraph (1) is in effect at a rate that exceeds the rates that would be payable under paragraph (1) were paragraph (1) applicable to such employee. (3)For the purposes of this subsection, the rates payable to an employee who is covered by this subsection and who is paid from a schedule not in existence on September 30, 2021, shall be determined under regulations prescribed by the Office of Personnel Management. 
(4)Notwithstanding any other provision of law, rates of premium pay for employees subject to this subsection may not be changed from the rates in effect on September 30, 2021, except to the extent determined by the Office of Personnel Management to be consistent with the purpose of this subsection. (5)This subsection shall apply with respect to pay for service performed after September 30, 2021. 
(6)For the purpose of administering any provision of law (including any rule or regulation that provides premium pay, retirement, life insurance, or any other employee benefit) that requires any deduction or contribution, or that imposes any requirement or limitation on the basis of a rate of salary or basic pay, the rate of salary or basic pay payable after the application of this subsection shall be treated as the rate of salary or basic pay. (7)Nothing in this subsection shall be considered to permit or require the payment to any employee covered by this subsection at a rate in excess of the rate that would be payable were this subsection not in effect. 
(8)The Office of Personnel Management may provide for exceptions to the limitations imposed by this subsection if the Office determines that such exceptions are necessary to ensure the recruitment or retention of qualified employees. (b)Notwithstanding subsection (a), the adjustment in rates of basic pay for the statutory pay systems that take place in fiscal year 2022 under sections 5344 and 5348 of title 5, United States Code, shall be— 
(1)not less than the percentage received by employees in the same location whose rates of basic pay are adjusted pursuant to the statutory pay systems under sections 5303 and 5304 of title 5, United States Code: Provided, That prevailing rate employees at locations where there are no employees whose pay is increased pursuant to sections 5303 and 5304 of title 5, United States Code, and prevailing rate employees described in section 5343(a)(5) of title 5, United States Code, shall be considered to be located in the pay locality designated as Rest of United States pursuant to section 5304 of title 5, United States Code, for purposes of this subsection; and 
(2)effective as of the first day of the first applicable pay period beginning after September 30, 2021. 737. (a)The head of any Executive branch department, agency, board, commission, or office funded by this or any other appropriations Act shall submit annual reports to the Inspector General or senior ethics official for any entity without an Inspector General, regarding the costs and contracting procedures related to each conference held by any such department, agency, board, commission, or office during fiscal year 2022 for which the cost to the United States Government was more than $100,000. 
(b)Each report submitted shall include, for each conference described in subsection (a) held during the applicable period— (1)a description of its purpose; 
(2)the number of participants attending; (3)a detailed statement of the costs to the United States Government, including— 
(A)the cost of any food or beverages; (B)the cost of any audio-visual services; 
(C)the cost of employee or contractor travel to and from the conference; and (D)a discussion of the methodology used to determine which costs relate to the conference; and 
(4)a description of the contracting procedures used including— (A)whether contracts were awarded on a competitive basis; and 
(B)a discussion of any cost comparison conducted by the departmental component or office in evaluating potential contractors for the conference. (c)Within 15 days after the end of a quarter, the head of any such department, agency, board, commission, or office shall notify the Inspector General or senior ethics official for any entity without an Inspector General, of the date, location, and number of employees attending a conference held by any Executive branch department, agency, board, commission, or office funded by this or any other appropriations Act during fiscal year 2022 for which the cost to the United States Government was more than $20,000. 
(d)A grant or contract funded by amounts appropriated by this or any other appropriations Act may not be used for the purpose of defraying the costs of a conference described in subsection (c) that is not directly and programmatically related to the purpose for which the grant or contract was awarded, such as a conference held in connection with planning, training, assessment, review, or other routine purposes related to a project funded by the grant or contract. (e)None of the funds made available in this or any other appropriations Act may be used for travel and conference activities that are not in compliance with Office of Management and Budget Memorandum M–12–12 dated May 11, 2012 or any subsequent revisions to that memorandum. 
738.None of the funds made available in this or any other appropriations Act may be used to increase, eliminate, or reduce funding for a program, project, or activity as proposed in the President's budget request for a fiscal year until such proposed change is subsequently enacted in an appropriation Act, or unless such change is made pursuant to the reprogramming or transfer provisions of this or any other appropriations Act. 739.None of the funds made available by this or any other Act may be used to implement, administer, enforce, or apply the rule entitled Competitive Area published by the Office of Personnel Management in the Federal Register on April 15, 2008 (73 Fed. Reg. 20180 et seq.). 
740.None of the funds appropriated or otherwise made available by this or any other Act may be used to begin or announce a study or public-private competition regarding the conversion to contractor performance of any function performed by Federal employees pursuant to Office of Management and Budget Circular A–76 or any other administrative regulation, directive, or policy. 741. (a)None of the funds appropriated or otherwise made available by this or any other Act may be available for a contract, grant, or cooperative agreement with an entity that requires employees or contractors of such entity seeking to report fraud, waste, or abuse to sign internal confidentiality agreements or statements prohibiting or otherwise restricting such employees or contractors from lawfully reporting such waste, fraud, or abuse to a designated investigative or law enforcement representative of a Federal department or agency authorized to receive such information. 
(b)The limitation in subsection (a) shall not contravene requirements applicable to Standard Form 312, Form 4414, or any other form issued by a Federal department or agency governing the nondisclosure of classified information. 742. (a)No funds appropriated in this or any other Act may be used to implement or enforce the agreements in Standard Forms 312 and 4414 of the Government or any other nondisclosure policy, form, or agreement if such policy, form, or agreement does not contain the following provisions: These provisions are consistent with and do not supersede, conflict with, or otherwise alter the employee obligations, rights, or liabilities created by existing statute or Executive order relating to (1) classified information, (2) communications to Congress, (3) the reporting to an Inspector General of a violation of any law, rule, or regulation, or mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety, or (4) any other whistleblower protection. The definitions, requirements, obligations, rights, sanctions, and liabilities created by controlling Executive orders and statutory provisions are incorporated into this agreement and are controlling.: Provided, That notwithstanding the preceding provision of this section, a nondisclosure policy form or agreement that is to be executed by a person connected with the conduct of an intelligence or intelligence-related activity, other than an employee or officer of the United States Government, may contain provisions appropriate to the particular activity for which such document is to be used. Such form or agreement shall, at a minimum, require that the person will not disclose any classified information received in the course of such activity unless specifically authorized to do so by the United States Government. Such nondisclosure forms shall also make it clear that they do not bar disclosures to Congress, or to an authorized official of an executive agency or the Department of Justice, that are essential to reporting a substantial violation of law. 
(b)A nondisclosure agreement may continue to be implemented and enforced notwithstanding subsection (a) if it complies with the requirements for such agreement that were in effect when the agreement was entered into. (c)No funds appropriated in this or any other Act may be used to implement or enforce any agreement entered into during fiscal year 2014 which does not contain substantially similar language to that required in subsection (a). 
743.None of the funds made available by this or any other Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that has any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding agency is aware of the unpaid tax liability, unless a Federal agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government. 744.None of the funds made available by this or any other Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that was convicted of a felony criminal violation under any Federal law within the preceding 24 months, where the awarding agency is aware of the conviction, unless a Federal agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government. 
745. 
(a)During fiscal year 2022, on the date on which a request is made for a transfer of funds in accordance with section 1017 of Public Law 111–203, the Bureau of Consumer Financial Protection shall notify the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Financial Services of the House of Representatives, and the Committee on Banking, Housing, and Urban Affairs of the Senate of such request. (b)Any notification required by this section shall be made available on the Bureau’s public Web site.  
746. 
(a)Notwithstanding the official rate adjusted under section 104 of title 3, United States Code, the rate payable to the Vice President during calendar year 2022 shall be the rate payable to the Vice President on December 31, 2021, by operation of section 748 of division E of Public Law 116–260. (b)Notwithstanding the official rate adjusted under section 5318 of title 5, United States Code, or any other provision of law, the payable rate during calendar year 2022 for an employee serving in an Executive Schedule position, or in a position for which the rate of pay is fixed by statute at an Executive Schedule rate, shall be the rate payable for the applicable Executive Schedule level on December 31, 2021, by operation of section 748 of division E of Public Law 116–260. Such an employee may not receive a pay rate increase during calendar year 2022, except as provided in subsection (i).  
(c)Notwithstanding section 401 of the Foreign Service Act of 1980 (Public Law 96–465) or any other provision of law, a chief of mission or ambassador at large is subject to subsection (b) in the same manner as other employees who are paid at an Executive Schedule rate. (d) (1)This subsection applies to— 
(A)a noncareer appointee in the Senior Executive Service paid a rate of basic pay at or above the official rate for level IV of the Executive Schedule; or (B)a limited term appointee or limited emergency appointee in the Senior Executive Service serving under a political appointment and paid a rate of basic pay at or above the official rate for level IV of the Executive Schedule. 
(2)Notwithstanding sections 5382 and 5383 of title 5, United States Code, an employee described in paragraph (1) may not receive a pay rate increase during calendar year 2022, except as provided in subsection (i). (e)Notwithstanding any other provision of law, any employee paid a rate of basic pay (including any locality-based payments under section 5304 of title 5, United States Code, or similar authority) at or above the official rate for level IV of the Executive Schedule who serves under a political appointment may not receive a pay rate increase during calendar year 2022, except as provided in subsection (i). This subsection does not apply to employees in the General Schedule pay system or the Foreign Service pay system, to employees appointed under section 3161 of title 5, United States Code, or to employees in another pay system whose position would be classified at GS–15 or below if chapter 51 of title 5, United States Code, applied to them. 
(f)Nothing in subsections (b) through (e) shall prevent employees who do not serve under a political appointment from receiving pay increases as otherwise provided under applicable law. (g)This section does not apply to an individual who makes an election to retain Senior Executive Service basic pay under section 3392(c) of title 5, United States Code, for such time as that election is in effect. 
(h)This section does not apply to an individual who makes an election to retain Senior Foreign Service pay entitlements under section 302(b) of the Foreign Service Act of 1980 (Public Law 96–465) for such time as that election is in effect. (i)Notwithstanding subsections (b) through (e), an employee in a covered position may receive a pay rate increase upon an authorized movement to a different covered position only if that new position has higher-level duties and a pre-established level or range of pay higher than the level or range for the position held immediately before the movement. Any such increase must be based on the rates of pay and applicable limitations on payable rates of pay in effect on December 31, 2021, by operation of section 748 of division E of Public Law 116–260.  
(j)Notwithstanding any other provision of law, for an individual who is newly appointed to a covered position during the period of time subject to this section, the initial pay rate shall be based on the rates of pay and applicable limitations on payable rates of pay in effect on December 31, 2021, by operation of section 748 of division E of Public Law 116–260. (k)If an employee affected by this section is subject to a biweekly pay period that begins in calendar year 2022 but ends in calendar year 2023, the bar on the employee’s receipt of pay rate increases shall apply through the end of that pay period. 
(l)For the purpose of this section, the term covered position means a position occupied by an employee whose pay is restricted under this section. (m)This section takes effect on the first day of the first applicable pay period beginning on or after January 1, 2022. 
747. During the current fiscal year—  (a)with respect to budget authority proposed to be rescinded or that is set to be reserved or proposed to be deferred in a special message transmitted under section 1012 or 1013 of the Congressional Budget and Impoundment Control Act of 1974, such budget authority— 
(1)shall be made available for obligation in sufficient time to be prudently obligated as required under section 1012(b) or 1013 of such Act; and (2)may not be deferred or otherwise withheld from obligation during the 90-day period before the expiration of the period of availability of such budget authority, including, if applicable, the 90-day period before the expiration of an initial period of availability for which such budget authority was provided. 
(b)With respect to an apportionment of an appropriation made pursuant to section 1513(b) of title 31, United States Code, an appropriation (as that term is defined in section 1511 of title 31, United States Code) shall be apportioned— (1)to make available all amounts for obligation in sufficient time to be prudently obligated; and 
(2)to make available all amounts for obligation, without precondition (including footnotes) that shall be met prior to obligation, not later than 90 days before the expiration of the period of availability of such appropriation, including, if applicable, 90 days before the expiration of an initial period of availability for which such appropriation was provided. (c)As used in this section, the term budget authority includes budget authority made available by this or any other Act, by prior appropriations Acts, or by any law other than an appropriations Act. 
(d) 
(1)The Comptroller General shall review compliance with this section and shall submit to the Committees on Appropriations and the Budget, and any other appropriate congressional committees of the House of Representatives and Senate a report, and any relevant information related to the report, on any noncompliance with this section or the Impoundment Control Act of 1974. (2)The President or the head of the relevant department or agency of the United States shall provide information, documentation, and views to the Comptroller General, as is determined by the Comptroller General to be necessary to determine such compliance, not later than 20 days after the date on which the request from the Comptroller General is received, or if the Comptroller General determines that a shorter or longer period is appropriate based on the specific circumstances, within such shorter or longer period. 
(3)To carry out the responsibilities of this section and the Impoundment Control Act of 1974, the Comptroller General shall also have access to interview the officers, employees, contractors, and other agents and representatives of a department, agency, or office of the United States at any reasonable time as the Comptroller General may request.  (e) (1)An officer or employee of the Executive Branch of the United States Government violating this section shall be subject to appropriate administrative discipline including, when circumstances warrant, suspension from duty without pay or removal from office. 
(2)In the event of a violation of this section or the Impoundment Control Act of 1974, or in the case that the Government Accountability Office issues a legal decision concluding that a department, agency, or office of the United States violated this section or the Impoundment Control Act of 1974, the President or the head of the relevant department or agency as the case may be, shall report immediately to the Congress all relevant facts and a statement of actions taken: Provided, That a copy of each report shall also be transmitted to the Comptroller General and the relevant inspector general on the same date the report is transmitted to the Congress. 
(3)Any such report shall include a summary of the facts pertaining to the violation, the title and Treasury Appropriation Fund Symbol of the appropriation or fund account, the amount involved for each violation, the date on which the violation occurred, the position of any individuals responsible for the violation, a statement of the administrative discipline imposed and any further action taken with respect to any officer or employee involved in the violation, a statement of any additional action taken to prevent recurrence of the same type of violation, and any written response by any officer or employee identified by position as involved in the violation: Provided, That in the case that the Government Accountability Office issues a legal decision concluding that a department, agency, or office of the United States violated this section and the relevant department, agency, or office does not agree that a violation has occurred, the report provided to Congress, the Comptroller General, and relevant inspector general will explain such department, agency, or office’s position.  
748. 
(a)If an executive agency or the District of Columbia government receives a written request for information, documentation, or views from the Government Accountability Office relating to a decision or opinion on budget or appropriations law, the executive agency or the District of Columbia government shall provide the requested information, documentation, or views not later than 20 days after receiving the written request, unless such written request specifically provides otherwise. (b)If an executive agency or the District of Columbia government fails to respond to the request for information, documentation, or views within the time required by this section— 
(1)the Comptroller General shall notify, in writing, the Committee on Oversight and Reform of the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, and any other appropriate congressional committee of the House of Representatives and the Senate of such failure; and (2)the Comptroller General is hereby expressly empowered, through attorneys of their own selection, to bring a civil action in the United States District Court for the District of Columbia to require such information, documentation, or views to be produced, and such court is expressly empowered to enter in such civil action, against any department, agency, officer, or employee of the United States, any decree, judgment, or order which may be necessary or appropriate to require such production. 
(c)If the Government Accountability Office determines that an officer or employee of an executive agency or an officer or employee of the District of Columbia government has violated section 1341(a), 1342, or 1517(a) of title 31, United States Code, the head of the agency or the Mayor of the District of Columbia, as the case may be, shall report immediately to the President and Congress all relevant facts and a statement of actions taken: Provided, That a copy of each report shall also be transmitted to the Comptroller General on the same date the report is transmitted to the President and Congress: Provided further, That in the case that the Government Accountability Office issues a legal decision concluding that section 1341(a), 1342, or 1517(a) of title 31, United States Code was violated, and the executive agency or District of Columbia government, as applicable, does not agree that a violation has occurred, the report provided to the President, the Congress, and the Comptroller General will explain its position. 
(d)The report required by subsection (c) and any report required by section 1351 or section 1517(b) of title 31, United States Code, shall include a summary of the facts pertaining to the violation, the title and Treasury Appropriation Fund Symbol of the appropriation or fund account, the amount involved for each violation, the date on which the violation occurred, the position of any officer or employee responsible for the violation, a statement of the administrative discipline imposed and any further action taken with respect to any officer or employee involved in the violation, a statement of any additional action taken to prevent recurrence of the same type of violation, a statement of any determination that the violation was not knowing and willful that has been made by the executive agency or District of Columbia government, and any written response by any officer or employee identified by position as involved in the violation. 749. (a)Each department or agency of the executive branch of the United States Government shall notify the Committees on Appropriations and the Budget of the House of Representatives and the Senate and any other appropriate congressional committees if— 
(1)an apportionment is not made in the required time period provided in section 1513(b) of title 31, United States Code; (2)an approved apportionment received by the department or agency conditions the availability of an appropriation on further action; or 
(3)an approved apportionment received by the department or agency may hinder the prudent obligation of such appropriation or the execution of a program, project, or activity by such department or agency. (b)Any notification submitted to a congressional committee pursuant to this section shall contain information identifying the bureau, account name, appropriation name, and Treasury Appropriation Fund Symbol or fund account. 
750.None of the funds made available by this or any other Act may be used to prevent Federal workers from— (1)using official time for union activities; 
(2)teleworking for telework deemed positions or when the health or safety of an employee is in question; or (3)using space in Federal buildings for union activities.  
751. 
(a)EstablishmentThere is hereby established the Commission on Federal Naming and Displays (hereafter referred to as the Commission). (b)Duties (1)Development of listNot later than 180 days after the day by which all of its members have been appointed, the Commission, with input from the general public, shall develop and publish a list of property names, monuments, statues, public artworks, historical markers, and other symbols owned by the Federal government or located on property owned by the Federal government (including the legislative branch and the judicial branch) which the Commission identifies as inconsistent with the values of diversity, equity, and inclusion, including those that do not represent the demographic diversity and history of the community. 
(2)RecommendationsNot later than 180 days after publishing the list under paragraph (1), and after holding not fewer than two public meetings, the Commission shall submit to the President and Congress a report containing the following information: (A)A recommendation regarding whether each property name, monument, statue, public artwork, historical marker, or other symbol on the list developed under paragraph (1) should remain unchanged or should be renamed or removed. 
(B)Supporting materials and context information for each recommendation under subparagraph (A). (C)Such other recommendations as the Commission may consider appropriate, including recommendations for educational programs, supplemental historical markers, or other activities to promote diversity, equity, and inclusion and to promote national reconciliation. 
(3)Separate views of membersThe Commission may include in the report submitted under paragraph (2) supplemental or dissenting recommendations from individual members of the Commission. (c)Membership (1)AppointmentThe Commission shall consist of the following: 
(A)Two members appointed by the President. (B)Two members appointed by the Speaker of the House of Representatives. 
(C)Two members appointed by the Majority Leader of the Senate. (D)One member appointed by the Minority Leader of the House of Representatives. 
(E)One member appointed by the Minority Leader of the Senate. (F)Each of the following individuals: 
(i)The Secretary of the Smithsonian Institution. (ii)The Historian of the House of Representatives. 
(iii)The Historian of the Senate.  (2)QualificationsEach member of the Commission appointed under subparagraphs (A) through (E) of paragraph (1) shall have 10 or more years of educational and professional experience in one or more of the following disciplines: 
(A)History. (B)Art and antiquities. 
(C)Historic preservation. (D)Cultural heritage. 
(E)Education. (3)No compensation for service; travel expensesMembers of the Commission shall serve without pay, but each member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.  
(4)Deadline for appointmentThe members of the Commission shall be appointed not later than 45 days after the date of the enactment of this Act. (5)Co-chairsNot later than 10 days after the first meeting of the Commission, the members of the Commission shall select two co-chairs from among the members. 
(d)Powers 
(1)Hearings and sessionsThe Commission may, for the purpose of carrying out this Act, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate, except that the Commission shall hold its initial meeting not later than 10 days after the day by which all of its members have been appointed.  (2)Obtaining official dataThe Commission may secure directly from any department or agency of the United States information necessary to enable it to carry out its duties. Upon request of the Commission, the head of that department or agency shall furnish that information to the Commission. 
(3)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States. (4)Administrative support servicesUpon the request of the Commission, the Librarian of Congress shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its duties. 
(5)Staff of Federal agenciesUpon the request of the Commission, the head of any Federal department or agency may detail any of the personnel of that department or agency to the Commission to assist it in carrying out its duties. Any personnel detailed to the Commission under this paragraph may receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. (6)Contract authorityThe Commission may contract with and compensate government and private agencies or persons for goods and services, without regard to section 6101 of title 41, United States Code. 
(e)FundingThere is appropriated to carry out this section $1,500,000, to remain available until expended. (f)TerminationThe Commission shall terminate 60 days after submitting the report under subsection (b)(2). 
752. Notwithstanding section 1346 of title 31, United States Code, or section 708 of this Act, funds made available by this or any other Act to any Federal agency may be used by that Federal agency for interagency funding for coordination with, participation in, or recommendations involving, activities of the U.S. Army Medical Research and Development Command, the Congressionally Directed Medical Research Programs and the National Institutes of Health research programs. 753.Section 15010(a)(6) of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended— 
(1)in subparagraph (D), by striking “or”; (2)in subparagraph (E), by striking “; and” and inserting “; or”; and 
(3)by inserting after subparagraph (E), the following:  (F) the American Rescue Plan Act of 2021 (Public Law 117–2); and.  
754. 
(a)As a condition of receiving funds provided in this or any other appropriations Act for fiscal year 2022 that are specified in the disclosure table submitted in compliance with clause 9 of rule XXI of the Rules of the House of Representatives that is included in the report or explanatory statement accompanying any such Act, any non-Federal entity shall, to the extent practicable— (1)retain until the date that is 3 years after the date on which such entity has expended such funds any records related to the planned or actual obligation or expenditure of such funds, and make available any such records to the Comptroller General of the United States, upon request; and 
(2)subject to reasonable advance notification by the Comptroller General— (A)make available to the Comptroller General or their designee for interview, any officers, employees, or staff of such entity involved in the obligation or expenditure of such funds; and 
(B)grant access to the Comptroller General or their designee for inspection, any facilities, work sites, offices, or other locations, as the Comptroller General deems necessary, at which the individuals referenced in subparagraph (A) carry out their responsibilities related to such funds. The Comptroller General may make and retain copies of these records as the Comptroller General determines necessary. (b)Access, rights, and authority provided to the Comptroller General or their designee under this section shall be in addition to any other authority vested in the Comptroller General, and nothing in this section shall be construed to limit, amend, supersede, or restrict in any manner any existing authority of the Comptroller General.  
755. 
(a)Except as provided in subsection (b), none of the funds made available by this Act may be used to purchase remote computing services except remote computing services determined by the Government to— (1)not store or transmit images which depict apparent violations of section 2251, 2251A, 2252, 2252A, 2252B, or 2260 of title 18, United States Code, with respect to child pornography; and 
(2)comply with the reporting requirements under section 2258A of such title for such violations. (b)The limitation in subsection (a) shall not apply to such services used for bona fide law enforcement actions. 
756.Except as expressly provided otherwise, any reference to “this Act” contained in any title other than title IV or VIII shall not apply to such title IV or VIII.  VIIIGeneral provisions—District of Columbia 801.None of the Federal funds provided under this Act to the agencies funded by this Act, both Federal and District government agencies, that remain available for obligation or expenditure in fiscal year 2022, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditures for an agency through a reprogramming of funds which— 
(1)creates new programs; (2)eliminates a program, project, or responsibility center; 
(3)establishes or changes allocations specifically denied, limited or increased under this Act; (4)increases funds or personnel by any means for any program, project, or responsibility center for which funds have been denied or restricted; 
(5)re-establishes any program or project previously deferred through reprogramming; (6)augments any existing program, project, or responsibility center through a reprogramming of funds in excess of $3,000,000 or 10 percent, whichever is less; or 
(7)increases by 20 percent or more personnel assigned to a specific program, project or responsibility center,unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate.  802.None of the Federal funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein. 
803.Except as otherwise specifically provided by law or under this Act, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2022 from appropriations of Federal funds made available for salaries and expenses for fiscal year 2022 in this Act, shall remain available through September 30, 2023, for each such account for the purposes authorized: Provided, That a request shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate for approval prior to the expenditure of such funds: Provided further, That these requests shall be made in compliance with reprogramming guidelines outlined in section 801 of this Act. 
804. 
(a) 
(1)During fiscal year 2023, during a period in which neither a District of Columbia continuing resolution or a regular District of Columbia appropriation bill is in effect, local funds are appropriated in the amount provided for any project or activity for which local funds are provided in the Act referred to in paragraph (2) (subject to any modifications enacted by the District of Columbia as of the beginning of the period during which this subsection is in effect) at the rate set forth by such Act. (2)The Act referred to in this paragraph is the Act of the Council of the District of Columbia pursuant to which a proposed budget is approved for fiscal year 2023 which (subject to the requirements of the District of Columbia Home Rule Act) will constitute the local portion of the annual budget for the District of Columbia government for fiscal year 2023 for purposes of section 446 of the District of Columbia Home Rule Act (sec. 1–204.46, D.C. Official Code). 
(b)Appropriations made by subsection (a) shall cease to be available— (1)during any period in which a District of Columbia continuing resolution for fiscal year 2023 is in effect; or 
(2)upon the enactment into law of the regular District of Columbia appropriation bill for fiscal year 2023. (c)An appropriation made by subsection (a) is provided under the authority and conditions as provided under this Act and shall be available to the extent and in the manner that would be provided by this Act. 
(d)An appropriation made by subsection (a) shall cover all obligations or expenditures incurred for such project or activity during the portion of fiscal year 2023 for which this section applies to such project or activity. (e)This section shall not apply to a project or activity during any period of fiscal year 2023 if any other provision of law (other than an authorization of appropriations)— 
(1)makes an appropriation, makes funds available, or grants authority for such project or activity to continue for such period; or (2)specifically provides that no appropriation shall be made, no funds shall be made available, or no authority shall be granted for such project or activity to continue for such period. 
(f)Nothing in this section shall be construed to affect obligations of the government of the District of Columbia mandated by other law. 805. (a)Section 3(c)(2)(G) of the District of Columbia College Access Act of 1999 (sec. 38–2702(c)(2)(G), D.C. Official Code) is amended to read as follows: 
 
(G)is from a family with a taxable annual income of less than the applicable family income limit, as defined in paragraph (7).. (b)Section 3(c) of such Act (sec. 38–2702(c), D.C. Official Code) is amended by adding at the end the following new paragraph: 
 
(7)Applicable family income limitThe term applicable family income limit means, with respect to an individual, the following: (A)In the case of an individual who began an undergraduate course of study prior to school year 2015-2016, $1,000,000. 
(B)In the case of an individual who begins an undergraduate course of study in school year 2016-2017, $750,000. (C)In the case of an individual who begins an undergraduate course of study in school year 2017-2018 or school year 2018-2019, the applicable family income limit under this paragraph for an individual who began an undergraduate course of study in the previous school year, adjusted by the Mayor for inflation, as measured by the percentage increase, if any, from the preceding fiscal year in the Consumer Price Index for All Urban Consumers, published by the Bureau of Labor Statistics of the Department of Labor. 
(D)In the case of an individual who begins an undergraduate course of study in school year 2019-2020, $500,000. (E)In the case of an individual who begins an undergraduate course of study in school year 2020-2021, the amount described in subparagraph (D), adjusted by the Mayor for inflation, as measured by the percentage increase, if any, from the preceding fiscal year in the Consumer Price Index for All Urban Consumers, published by the Bureau of Labor Statistics of the Department of Labor. 
(F)In the case of an individual who begins an undergraduate course of study in school year 2021-2022, $750,000. (G)In the case of an individual who begins an undergraduate course of study in school year 2022-2023 or any succeeding school year, the applicable family income limit under this paragraph for an individual who began an undergraduate course of study in the previous school year, adjusted by the Mayor for inflation, as measured by the percentage increase, if any, from the preceding fiscal year in the Consumer Price Index for All Urban Consumers, published by the Bureau of Labor Statistics of the Department of Labor.. 
(c)The amendments made by this section shall take effect as if included in the enactment of the Financial Services and General Government Appropriations Act, 2019 (division D of Public Law 116–6). 806.Nothing in this Act may be construed to prevent the Council or Mayor of the District of Columbia from addressing the issue of the provision of contraceptive coverage by health insurance plans, but it is the intent of Congress that any legislation enacted on such issue should include a “conscience clause” which provides exceptions for religious beliefs and moral convictions. 
807. 
(a)Section 244 of the Revised Statutes of the United States relating to the District of Columbia (sec. 9-1201.03, D.C. Official Code) does not apply with respect to any railroads installed pursuant to the Long Bridge Project. (b)In this section, the term Long Bridge Project means the project carried out by the District of Columbia and the Commonwealth of Virginia to construct a new Long Bridge adjacent to the existing Long Bridge over the Potomac River, including related infrastructure and other related projects, to expand commuter and regional passenger rail service and to provide bike and pedestrian access crossings over the Potomac River. 
808.No services may be made available in accordance with section 740(a) of the District of Columbia Home Rule Act (sec. 1–207.40(a), D.C. Official Code) at any time during fiscal year 2022. 809.Section 3 of the District of Columbia College Access Act of 1999 (sec.38–2702, D.C. Official Code), is amended— 
(1)in subsection (a)(2)(A), by striking $10,000 and inserting $15,000;  (2)in subsection (a)(2)(B), by striking $50,000 and inserting $75,000;  
(3)in subsection (b)(1)(A), by striking and at the end; (4)in subsection (b)(1), by redesignating subparagraph (B) as subparagraph (C) and inserting after subparagraph (A) the following new subparagraph; (B) after making reductions under subparagraph (A), ratably reduce the amount of the tuition and fee payment of each eligible student who receives more than $10,000 for the award year; and; and 
(5)in subparagraph (C) of subsection (b)(1), as so redesignated, by striking subparagraph (A) and inserting subparagraphs (A) and (B).  810.Except as expressly provided otherwise, any reference to this Act contained in this title or in title IV shall be treated as referring only to the provisions of this title or of title IV. 
This Act may be cited as the Financial Services and General Government Appropriations Act, 2022.     July 1, 2021 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed  